UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-00816 AMERICAN CENTURY MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 07-01-2011 – 06-30-2012 Item 1.Proxy Voting Record. All Cap Growth ACCENTURE PLC Ticker: CSA Security ID: G1151C101 Meeting Date: FEB 09, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Dina Dublon as a Director For For Management 3 Reelect William D. Green as a Director For For Management 4 Reelect Nobuyuki Idei as a Director For For Management 5 Reelect Marjorie Magner as a Director For For Management 6 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors For For Management 9 Authorize the Holding of the 2or For Management at a Location Outside Ireland 10 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 11 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 07, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David E.I. Pyott For For Management 2 Elect Director Herbert W. Boyer, Ph.D. For For Management 3 Elect Director Deborah Dunsire, M.D. For For Management 4 Elect Director Michael R. Gallagher For For Management 5 Elect Director Dawn Hudson For For Management 6 Elect Director Robert A. Ingram For For Management 7 Elect Director Trevor M. Jones, Ph.D. For For Management 8 Elect Director Louis J. Lavigne, Jr. For For Management 9 Elect Director Russell T. Ray For For Management 10 Elect Director Stephen J. Ryan, M.D. For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For For Management 5 Elect Director Jamie S. Gorelick For For Management 6 Elect Director Blake G. Krikorian For For Management 7 Elect Director Alain Monie For For Management 8 Elect Director Jonathan J. Rubinstein For For Management 9 Elect Director Thomas O. Ryder For For Management 10 Elect Director Patricia Q. Stonesifer For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Report on Climate Change Against Against Shareholder 14 Report on Political Contributions Against Against Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Barshefsky For For Management 1.2 Elect Director U.M. Burns For For Management 1.3 Elect Director K.I. Chenault For For Management 1.4 Elect Director P. Chernin For For Management 1.5 Elect Director T.J. Leonsis For For Management 1.6 Elect Director J. Leschly For For Management 1.7 Elect Director R.C. Levin For For Management 1.8 Elect Director R.A. McGinn For For Management 1.9 Elect Director E.D. Miller For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.D. Walter For For Management 1.12 Director R.A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide for Cumulative Voting Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: DEC 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Timothy D. Cook For For Management 1.3 Elect Director Millard S. Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert A. Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur D. Levinson For For Management 1.8 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Conflict of Interest Report Against Against Shareholder 5 Advisory Vote to Ratify Directors' Against Against Shareholder Compensation 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors ARCOS DORADOS HOLDINGS INC Ticker: ARCO Security ID: G0457F107 Meeting Date: APR 09, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Against Management Statutory Reports (Voting) 2 Ratify Ernst & Young as Auditors and For Against Management Authorize Board to Fix Their Remuneration 3a Elect Woods Staton as a Director For Against Management 3b Elect German Lemonnier as a Director For Against Management ARUBA NETWORKS, INC. Ticker: ARUN Security ID: 043176106 Meeting Date: DEC 15, 2011 Meeting Type: Annual Record Date: OCT 20, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dominic P. Orr For For Management 1.2 Elect Director Keerti Melkote For For Management 1.3 Elect Director Bernard Guidon For Withhold Management 1.4 Elect Director Emmanuel Hernandez For For Management 1.5 Elect Director Michael R. Kourey For For Management 1.6 Elect Director Douglas Leone For For Management 1.7 Elect Director Willem P. Roelandts For For Management 1.8 Elect Director Juergen Rottler For For Management 1.9 Elect Director Daniel Warmenhoven For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James R. Gavin, III For For Management 2 Elect Director Peter S. Hellman For For Management 3 Elect Director K. J. Storm For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors For For Shareholder 7 Reduce Supermajority Vote Requirement For For Shareholder BE AEROSPACE, INC. Ticker: BEAV Security ID: 073302101 Meeting Date: JUL 26, 2011 Meeting Type: Annual Record Date: JUN 03, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Khoury For For Management 1.2 Elect Director Jonathan M. Schofield For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Auditors For For Management BUFFALO WILD WINGS, INC. Ticker: BWLD Security ID: 119848109 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sally J. Smith For For Management 1.2 Elect Director Robert W. MacDonald For For Management 1.3 Elect Director J. Oliver Maggard For For Management 1.4 Elect Director James M. Damian For For Management 1.5 Elect Director Dale M. Applequist For For Management 1.6 Elect Director Warren E. Mack For For Management 1.7 Elect Director Michael P. Johnson For For Management 1.8 Elect Director Jerry R. Rose For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 11, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director C. Baker Cunningham For For Management 2 Elect Director Sheldon R. Erikson For For Management 3 Elect Director Douglas L. Foshee For For Management 4 Elect Director Rodolfo Landim For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 9 Approve Restatement of the Company's For For Management Certificate of Incorporation CATALYST HEALTH SOLUTIONS, INC. Ticker: CHSI Security ID: 14888B103 Meeting Date: JUN 04, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven B. Epstein For For Management 1.2 Elect Director Michael R. McDonnell For For Management 1.3 Elect Director Dale B. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CATERPILLAR INC. Ticker: CAT Security ID: 149123101 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David L. Calhoun For For Management 1.2 Elect Director Daniel M. Dickinson For For Management 1.3 Elect Director Eugene V. Fife For For Management 1.4 Elect Director Juan Gallardo For For Management 1.5 Elect Director David R. Goode For For Management 1.6 Elect Director Jesse J. Greene, Jr. For For Management 1.7 Elect Director Jon M. Huntsman, Jr. For For Management 1.8 Elect Director Peter A. Magowan For For Management 1.9 Elect Director Dennis A. Muilenburg For For Management 1.10 Elect Director Douglas R. Oberhelman For For Management 1.11 Elect Director William A. Osborn For For Management 1.12 Elect Director Charles D. Powell For For Management 1.13 Elect Director Edward B. Rust, Jr. For For Management 1.14 Elect Director Susan C. Schwab For For Management 1.15 Elect Director Joshua I. Smith For For Management 1.16 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5 Amend Advance Notice Provisions for For For Management Shareholder Proposals/Nominations 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors 8 Review and Assess Human Rights Policies Against Against Shareholder 9 Provide Right to Act by Written Consent Against For Shareholder CENTENE CORPORATION Ticker: CNC Security ID: 15135B101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert K. Ditmore For For Management 1.2 Elect Director Frederick H. Eppinger For For Management 1.3 Elect Director David L. Steward For For Management 1.4 Elect Director Orlando Ayala For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For Against Management CERNER CORPORATION Ticker: CERN Security ID: 156782104 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Clifford W. Illig For For Management 2 Elect Director William B. Neaves For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder CHART INDUSTRIES, INC. Ticker: GTLS Security ID: 16115Q308 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel F. Thomas For For Management 1.2 Elect Director W. Douglas Brown For For Management 1.3 Elect Director Richard E. Goodrich For For Management 1.4 Elect Director Steven W. Krablin For For Management 1.5 Elect Director Michael W. Press For For Management 1.6 Elect Director James M. Tidwell For For Management 1.7 Elect Director Thomas L. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management CHECK POINT SOFTWARE TECHNOLOGIES LTD. Ticker: CPW Security ID: M22465104 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Directors For For Management 2 Reelect External Directors For For Management 2a Indicate Personal/Controlling Interest None Against Management in Proposed Agenda Item 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration; Review Consolidated Financial Statements 4 Approve Compensation of Chairman/CEO For Against Management Including Option Grant 4a Indicate Personal Interest in Proposed None Against Management Agenda Item 5 Reauthorize Board Chairman to Serve as For For Management CEO 5a Indicate Personal/Controlling Interest None Against Management in Proposed Agenda Item CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect James R. Bolch to Supervisory For For Management Board 2a Elect Philip K. Asherman to For For Management Supervisory Board 2b Elect L. Richard Flury to Supervisory For For Management Board 2c Elect W. Craig Kissel to Supervisory For For Management Board 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Financial Statements, Discuss For For Management Statutory Reports, and Approve Publication of Information in English 6 Approve Financial Statements, For For Management Allocation of Income and Dividends of 0.20 per Share, and Discharge Directors 7 Approve Discharge of Management Board For For Management 8 Approve Discharge of Supervisory Board For For Management 9 Ratify Ernst & Young LLP as Auditors For For Management 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Grant Board Authority to Issue Shares For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Approve Remuneration of Supervisory For Against Management Board CHIPOTLE MEXICAN GRILL, INC. Ticker: CMG Security ID: 169656105 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steve Ells For For Management 1.2 Elect Director Patrick J. Flynn For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder CITRIX SYSTEMS, INC. Ticker: CTXS Security ID: 177376100 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas F. Bogan For For Management 2 Elect Director Nanci E. Caldwell For For Management 3 Elect Director Gary E. Morin For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CLEAN HARBORS, INC. Ticker: CLH Security ID: 184496107 Meeting Date: MAY 07, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan S. McKim For For Management 1.2 Elect Director Rod Marlin For For Management 1.3 Elect Director John T. Preston For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management CLIFFS NATURAL RESOURCES INC. Ticker: CLF Security ID: 18683K101 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joseph A. Carrabba For For Management 2 Elect Director Susan M. Cunningham For For Management 3 Elect Director Barry J. Eldridge For For Management 4 Elect Director Andres R. Gluski For For Management 5 Elect Director Susan M. Green For For Management 6 Elect Director Janice K. Henry For For Management 7 Elect Director James F. Kirsch For For Management 8 Elect Director Francis R. McAllister For For Management 9 Elect Director Richard K. Riederer For For Management 10 Elect Director Richard A. Ross For For Management 11 Permit Board to Amend Bylaws Without For For Management Shareholder Consent 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Approve Omnibus Stock Plan For Against Management 14 Approve Executive Incentive Bonus Plan For For Management 15 Ratify Auditors For For Management COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 03, 2011 Meeting Type: Annual Record Date: SEP 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Jide Zeitlin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION Ticker: CTSH Security ID: 192446102 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Francisco D'Souza For For Management 2 Elect Director John N. Fox, Jr. For For Management 3 Elect Director Thomas M. Wendel For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Provide Right to Call Special Meeting For For Management 6 Ratify Auditors For For Management 7 Declassify the Board of Directors Against For Shareholder CONCHO RESOURCES INC. Ticker: CXO Security ID: 20605P101 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Beal For For Management 1.2 Elect Director Tucker S. Bridwell For For Management 1.3 Elect Director Mark B. Puckett For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James D. Sinegal For For Management 1.2 Elect Director Jeffrey H. Brotman For For Management 1.3 Elect Director Richard A. Galanti For For Management 1.4 Elect Director Daniel J. Evans For For Management 1.5 Elect Director Jeffrey S. Raikes For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COVIDIEN PUBLIC LIMITED COMPANY Ticker: COV Security ID: G2554F113 Meeting Date: MAR 13, 2012 Meeting Type: Annual Record Date: JAN 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose E. Almeida For For Management 2 Elect Director Craig Arnold For For Management 3 Elect Director Robert H. Brust For For Management 4 Elect Director John M. Connors, Jr For For Management 5 Elect Director Christopher J. Coughlin For For Management 6 Elect Director Timothy M. Donahue For For Management 7 Elect Director Randall J. Hogan, III For For Management 8 Elect Director Martin D. Madaus For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director Joseph A. Zaccagnino For For Management 11 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Authorize Open-Market Purchases of For For Management Ordinary Shares 14 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 15 Amend Articles of Association to For For Management Provide for Escheatment under U.S. Law 16 Amend Articles of Association to Allow For For Management Board to Declare Non-Cash Dividends CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Approve Omnibus Stock Plan For For Management 13 Amend Nonqualified Employee Stock For For Management Purchase Plan 14 Provide Right to Call Special Meeting For For Management DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: APR 18, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey S. Aronin For For Management 2 Elect Director Mary K. Bush For For Management 3 Elect Director Gregory C. Case For For Management 4 Elect Director Robert M. Devlin For For Management 5 Elect Director Cynthia A. Glassman For For Management 6 Elect Director Richard H. Lenny For For Management 7 Elect Director Thomas G. Maheras For For Management 8 Elect Director Michael H. Moskow For For Management 9 Elect Director David W. Nelms For For Management 10 Elect Director E. Follin Smith For For Management 11 Elect Director Lawrence A.Weinbach For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management EAST WEST BANCORP, INC. Ticker: EWBC Security ID: 27579R104 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Iris S. Chan For For Management 1.2 Elect Director Rudolph I. Estrada For For Management 1.3 Elect Director Julia S. Gouw For For Management 1.4 Elect Director Paul H. Irving For For Management 1.5 Elect Director Andrew S. Kane For For Management 1.6 Elect Director John Lee For For Management 1.7 Elect Director Herman Y. Li For For Management 1.8 Elect Director Jack C. Liu For For Management 1.9 Elect Director Dominic Ng For For Management 1.10 Elect Director Keith W. Renken For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ELAN CORPORATION PLC Ticker: DRX Security ID: 284131208 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Lars Ekman as Director For For Management 3 Reelect Hans Hasler as Director For For Management 4 Reelect Robert Ingram as Director For For Management 5 Reelect Gary Kennedy as Director For For Management 6 Reelect Patrick Kennedy as Director For For Management 7 Reelect Giles Kerr as Director For For Management 8 Reelect Kelly Martin as Director For For Management 9 Reelect Kieran McGowan as Director For Against Management 10 Reelect Kyran McLaughlin as Director For Against Management 11 Reelect Donal O'Connor as Director For For Management 12 Reelect Richard Pilnik as Director For For Management 13 Reelect Dennis Selkoe as Director For Against Management 14 Reelect Andrew von Eschenbach as For Against Management Director 15 Authorize Board to Fix Remuneration of For For Management Auditors 16 Approve 2012 Long Term Incentive Plan For Against Management 17 Approve Employee Equity Purchase Plan For For Management 18 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights 19 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 20 Approve Reduction of Share Premium For For Management Account 21 Approve Conversion of Securities For For Management 22 Amend Articles of Association Re: For For Management Share Conversion 23 Authorize Share Repurchase Program For For Management 24 Authorize Reissuance of Repurchased For For Management Shares 25 Authorize the Company to Call EGM with For For Management Two Weeks' Notice EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Gail Deegan For For Management 4 Elect Director James S. DiStasio For For Management 5 Elect Director John R. Egan For For Management 6 Elect Director Edmund F. Kelly For For Management 7 Elect Director Windle B. Priem For For Management 8 Elect Director Paul Sagan For For Management 9 Elect Director David N. Strohm For For Management 10 Elect Director Joseph M. Tucci For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gary G. Benanav For For Management 2 Elect Director Maura C. Breen For For Management 3 Elect Director William J. Delaney For For Management 4 Elect Director Nicholas J. Lahowchic For For Management 5 Elect Director Thomas P. Mac Mahon For For Management 6 Elect Director Frank Mergenthaler For For Management 7 Elect Director Woodrow A. Myers, Jr. For For Management 8 Elect Director John O. Parker, Jr. For For Management 9 Election Of Director: George Paz For For Management 10 Election Of Director: Myrtle S. Potter For For Management 11 Elect Director William L. Roper For For Management 12 Elect Director Samuel K. Skinner For For Management 13 Elect Director Seymour Sternberg For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Report on Political Contributions Against Against Shareholder 17 Provide Right to Act by Written Consent Against For Shareholder EXPRESS SCRIPTS, INC. Ticker: ESRX Security ID: 302182100 Meeting Date: DEC 21, 2011 Meeting Type: Special Record Date: NOV 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For Against Management EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director H.H. Fore For For Management 1.6 Elect Director K.C. Frazier For For Management 1.7 Elect Director W.W. George For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 9 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FASTENAL COMPANY Ticker: FAST Security ID: 311900104 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert A. Kierlin For For Management 1.2 Elect Director Stephen M. Slaggie For For Management 1.3 Elect Director Michael M. Gostomski For For Management 1.4 Elect Director Willard D. Oberton For For Management 1.5 Elect Director Michael J. Dolan For For Management 1.6 Elect Director Reyne K. Wisecup For For Management 1.7 Elect Director Hugh L. Miller For For Management 1.8 Elect Director Michael J. Ancius For For Management 1.9 Elect Director Scott A. Satterlee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Adopt Majority Voting for Uncontested For For Management Election of Directors FOCUS MEDIA HOLDING LIMITED Ticker: FMCN Security ID: 34415V109 Meeting Date: NOV 01, 2011 Meeting Type: Annual Record Date: SEP 20, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Charles Chao as Director For For Management 1b Reelect Wu Ying as Director For For Management 2 Elect Kit Leong Low as Director For For Management 3 Appoint Deloitte Touche Tohmatsu CPA For For Management Ltd. as Auditors FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B. M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications GNC HOLDINGS, INC. Ticker: GNC Security ID: 36191G107 Meeting Date: APR 19, 2012 Meeting Type: Annual Record Date: FEB 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew Claerhout For Withhold Management 1.2 Elect Director David B. Kaplan For Withhold Management 1.3 Elect Director Amy B. Lane For For Management 1.4 Elect Director Richard J. Wallace For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Authorize a New Class of Common Stock For Against Management 4 Increase Authorized Common Stock For Against Management 5 Amend Charter to Provide For Class A For For Management Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination 6 Approve Omnibus Stock Plan For Against Management 7 Approve Omnibus Stock Plan For Against Management 8 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 9 Amend Articles Regarding Arbitration Against Against Shareholder of Shareholder Lawsuits 10 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: DEC 01, 2011 Meeting Type: Special Record Date: NOV 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Increase in Capital via For For Management Issuance of Non-Voting Class B Shares Charged to Voluntary Reserves for 1:10 Bonus Issue (One New Share for 10 Shares Currently Held); Amend Article 6 Accordingly; Approve Listing of Shares 2 Authorize Increase in Capital up to 50 For For Management Percent Within Five Years With Exclusion of Preemptive Rights 3.1 Amend Articles 1, 9, 13, 14, 16, 17 For For Management Bis, 23, 25, 26, 27, 28, 29 and 30 of Bylaws Re: Adapt to Revised Legislations 3.2 Add Article 9 Bis to Bylaws Re: For For Management Company Web Site 3.3 Amend Articles 22 and 22 Bis Re: For For Management Convening General Meetings and Board of Directors' Meetings 4 Amend Articles 5, 6, 7, 8, 9, 11, 12, For For Management 16, 19 and 20 of General Meeting Regulations to Adapt to Revised Legislations 5 Approve Company Web Site in For For Management Accordance to Article 11 Bis of Spanish Corporate Legislation 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRIFOLS SA Ticker: GRF Security ID: E5706X124 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAY 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Standalone Financial For For Management Statements, Management Report, and Allocation of Income for FY 2011 2 Approve Consolidated Financial For For Management Statements for FY 2011 3 Approve Discharge of Directors For For Management 4 Renew Appointment of KPMG as Auditor For For Management of Standalone Financial Statements 5 Renew Appointment of KPMG as Auditor For For Management of Consolidated Financial Statements 6.1 Reelect Victor Grifols Roura as For Against Management Director 6.2 Reelect Juan Ignacio Twose Roura as For Against Management Director 6.3 Reelect Ramon Riera Roca as Director For Against Management 6.4 Reelect Thorthol Holdings BV as For Against Management Director 7 Approve Remuneration of Directors For For Management 8 Advisory Vote on Remuneration Report For Against Management 9 Authorize Board to Ratify and Execute For For Management Approved Resolutions HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alan M. Bennett For For Management 2 Elect Director James R. Boyd For For Management 3 Elect Director Milton Carroll For For Management 4 Elect Director Nance K. Dicciani For For Management 5 Elect Director Murry S. Gerber For For Management 6 Elect Director S. Malcolm Gillis For For Management 7 Elect Director Abdallah S. Jum'ah For For Management 8 Elect Director David J. Lesar For For Management 9 Elect Director Robert A. Malone For For Management 10 Elect Director J. Landis Martin For For Management 11 Elect Director Debra L. Reed For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Amend Omnibus Stock Plan For For Management HANSEN NATURAL CORPORATION Ticker: HANS Security ID: 411310105 Meeting Date: JAN 05, 2012 Meeting Type: Special Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Company Name For For Management 2 Increase Authorized Common Stock For For Management HYUNDAI MOTOR CO. Ticker: 005380 Security ID: Y38472109 Meeting Date: MAR 16, 2012 Meeting Type: Annual Record Date: DEC 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appropriation of Income and For For Management Dividends of KRW 1,750 per Common Share, KRW 1,800 per Preferred Share 1, KRW 1,850 per Preferred Share 2, and KRW 1,800 per Preferred Share 3 2 Elect Two Insdie Directors and Two For For Management Outside Directors (Bundled) 3 Reelect Two Members of Audit Committee For For Management 4 Amend Articles of Incorporation For For Management 5 Approve Total Remuneration of Inside For For Management Directors and Outside Directors INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director William R. Brody For For Management 3 Elect Director Kenneth I. Chenault For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director David N. Farr For For Management 6 Elect Director Shirley Ann Jackson For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director James W. Owens For For Management 10 Elect Director Samuel J. Palmisano For For Management 11 Elect Director Virginia M. Rometty For For Management 12 Elect Director Joan E. Spero For For Management 13 Elect Director Sidney Taurel For For Management 14 Elect Director Lorenzo H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder 18 Report on Political Contributions Against Against Shareholder 19 Report on Lobbying Expenses Against Against Shareholder JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martha F. Brooks For For Management 1.2 Elect Director Mel S. Lavitt For For Management 1.3 Elect Director Timothy L. Main For For Management 1.4 Elect Director William D. Morean For For Management 1.5 Elect Director Lawrence J. Murphy For For Management 1.6 Elect Director Frank A. Newman For For Management 1.7 Elect Director Steven A. Raymund For For Management 1.8 Elect Director Thomas A. Sansone For For Management 1.9 Elect Director David M. Stout For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Other Business For Against Management JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: JAN 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Gerard For For Management 1.2 Elect Director John T. Gremp For For Management 1.3 Elect Director John Nils Hanson For For Management 1.4 Elect Director Gale E. Klappa For For Management 1.5 Elect Director Richard B. Loynd For For Management 1.6 Elect Director P. Eric Siegert For For Management 1.7 Elect Director Michael W. Sutherlin For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Amend Omnibus Stock Plan For For Management K12 INC. Ticker: LRN Security ID: 48273U102 Meeting Date: DEC 22, 2011 Meeting Type: Annual Record Date: NOV 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Craig R. Barrett For Withhold Management 1.2 Elect Director Guillermo Bron For For Management 1.3 Elect Director Nathaniel A. Davis For For Management 1.4 Elect Director Steven B. Fink For For Management 1.5 Elect Director Mary H. Futrell For For Management 1.6 Elect Director Ronald J. Packard For For Management 1.7 Elect Director Jon Q. Reynolds, Jr. For For Management 1.8 Elect Director Andrew H. Tisch For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management KANSAS CITY SOUTHERN Ticker: KSU Security ID: 485170302 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lu M. Cordova For For Management 1.2 Elect Director Michael R. Haverty For For Management 1.3 Elect Director Thomas A. McDonnell For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Eliminate Cumulative Voting For For Management 5 Amend Certificate of Incorporation For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Reduce Supermajority Vote Requirement Against For Shareholder KBR, INC. Ticker: KBR Security ID: 48242W106 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Frank Blount For For Management 1.2 Elect Director Loren K. Carroll For For Management 1.3 Elect Director Linda Z. Cook For For Management 1.4 Elect Director Jack B. Moore For For Management 2 Declassify the Board of Directors For For Management 3 Amend Certificate of Incorporation to For For Management Remove Certain Provisions 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For Against Management KIRBY CORPORATION Ticker: KEX Security ID: 497266106 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bob G. Gower For For Management 2 Elect Director Monte J. Miller For For Management 3 Elect Director Joseph H. Pyne For For Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Non-Employee Director Omnibus For For Management Stock Plan 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation LAS VEGAS SANDS CORP. Ticker: LVS Security ID: 517834107 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jason N. Ader For For Management 1.2 Elect Director Michael A. Leven For For Management 1.3 Elect Director Jeffrey H. Schwartz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LAZARD LTD Ticker: LAZ Security ID: G54050102 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Ashish Bhutani as Director For For Management 1.2 Elect Steven J. Heyer as Director For For Management 1.3 Elect Sylvia Jay as Director For For Management 1.4 Elect Vernon E. Jordon, Jr. as Director For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation LINKEDIN CORPORATION Ticker: LNKD Security ID: 53578A108 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date: APR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leslie Kilgore For For Management 1.2 Elect Director Jeffrey Weiner For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Auditors For For Management LINN ENERGY, LLC Ticker: LINE Security ID: 536020100 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George A. Alcorn For For Management 1.2 Elect Director Mark E. Ellis For For Management 1.3 Elect Director Terrence S. Jacobs For For Management 1.4 Elect Director Michael C. Linn For For Management 1.5 Elect Director Joseph P. McCoy For For Management 1.6 Elect Director Jeffrey C. Swoveland For For Management 2 Ratify Auditors For For Management LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For For Management 1.7 Elect Director Robert L. Johnson For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Richard K. Lochridge For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wiseman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Report on Political Contributions Against Against Shareholder 6 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 7 Stock Retention/Holding Period Against Against Shareholder LULULEMON ATHLETICA INC. Ticker: LULU Security ID: 550021109 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christine M. Day For For Management 1.2 Elect Director Martha A.M. (Marti) For For Management Morfitt 1.3 Elect Director Rhoda M. Pitcher For For Management 1.4 Elect Director Emily White For For Management 1.5 Elect Director Jerry Stritzke For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management MAKO SURGICAL CORP. Ticker: MAKO Security ID: 560879108 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles W. Federico For For Management 1.2 Elect Director Maurice R. Ferre For For Management 1.3 Elect Director Frederic H. Moll For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 05, 2012 Meeting Type: Annual Record Date: APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ajay Banga For For Management 2 Elect Director David R. Carlucci For For Management 3 Elect Director Steven J. Freiberg For For Management 4 Elect Director Richard Haythornthwaite For For Management 5 Elect Director Marc Olivie For For Management 6 Elect Director Rima Qureshi For For Management 7 Elect Director Mark Schwartz For For Management 8 Elect Director Jackson P. Tai For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 10 Amend Non-Employee Director Omnibus For For Management Stock Plan 11 Amend Omnibus Stock Plan For For Management 12 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. Mckenna For For Management 5 Elect Director Donald Thompson For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For Against Management 8 Declassify the Board of Directors For For Management 9 Provide Right to Call Special Meeting For For Management 10 Ratify Auditors For For Management 11 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food MEAD JOHNSON NUTRITION COMPANY Ticker: MJN Security ID: 582839106 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen W. Golsby For For Management 2 Elect Director Steven M. Altschuler For For Management 3 Elect Director Howard B. Bernick For For Management 4 Elect Director Kimberly A. Casiano For For Management 5 Elect Director Anna C. Catalano For For Management 6 Elect Director Celeste A. Clark For For Management 7 Elect Director James M. Cornelius For For Management 8 Elect Director Peter G. Ratcliffe For For Management 9 Elect Director Elliott Sigal For For Management 10 Elect Director Robert S. Singer For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 24, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors Janice L. Fields For For Management 2 Elect Directors Hugh Grant For For Management 3 Elect Directors C. Steven McMillan For For Management 4 Elect Directors Robert J. Stevens For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Omnibus Stock Plan For Against Management 8 Report on Risk of Genetically Against Against Shareholder Engineered Products MONSTER BEVERAGE CORPORATION Ticker: MNST Security ID: 611740101 Meeting Date: JUN 08, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Rodney C. Sacks For For Management 1.2 Elect Director Hilton H. Schlosberg For For Management 1.3 Elect Director Norman C. Epstein For For Management 1.4 Elect Director Benjamin M. Polk For For Management 1.5 Elect Director Sydney Selati For For Management 1.6 Elect Director Harold C. Taber, Jr. For For Management 1.7 Elect Director Mark S. Vidergauz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For For Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director James P. Gorman For For Management 5 Elect Director C. Robert Kidder For For Management 6 Elect Director Klaus Kleinfeld For For Management 7 Elect Director Donald T. Nicolaisen For For Management 8 Elect Director Hutham S. Olayan For For Management 9 Elect Director James W. Owens For For Management 10 Elect Director O. Griffith Sexton For For Management 11 Elect Director Ryosuke Tamakoshi For For Management 12 Elect Director Masaaki Tanaka For For Management 13 Elect Director Laura D. Tyson For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Amend Non-Employee Director Restricted For For Management Stock Plan 17 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Merrill A. Miller, Jr. For For Management 2 Elect Director Greg L. Armstrong For For Management 3 Elect Director David D. Harrison For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Report on Political Contributions Against Against Shareholder NETFLIX, INC. Ticker: NFLX Security ID: 64110L106 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard N. Barton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings NETSUITE INC. Ticker: N Security ID: 64118Q107 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Goldberg For For Management 1.2 Elect Director Steven J. Gomo For For Management 1.3 Elect Director Catherine R. Kinney For For Management 2 Ratify Auditors For For Management O'REILLY AUTOMOTIVE, INC. Ticker: ORLY Security ID: 67103H107 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charles H. O'Reilly, Jr. For For Management 2 Elect Director John Murphy For For Management 3 Elect Director Ronald Rashkow For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For Against Management 6 Ratify Auditors For For Management OCEANEERING INTERNATIONAL, INC. Ticker: OII Security ID: 675232102 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerold J. DesRoche For For Management 1.2 Elect Director John R. Huff For For Management 1.3 Elect Director M. Kevin McEvoy For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ODONTOPREV S.A. Ticker: ODPV3 Security ID: P7344M104 Meeting Date: APR 02, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2011 2 Approve Allocation of Income and For For Management Dividends 3 Approve Remuneration of Executive For Against Management Officers, Non-Executive Directors, and Fiscal Council Members 4 Elect Directors and Fiscal Council For Against Management Members ODONTOPREV S.A. Ticker: ODPV3 Security ID: P7344M104 Meeting Date: APR 02, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Re: Novo Mercado For For Management Regulations 2 Approve 3:1 Stock Split For For Management OIL STATES INTERNATIONAL, INC. Ticker: OIS Security ID: 678026105 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S. James Nelson For For Management 1.2 Elect Director Gary L. Rosenthal For For Management 1.3 Elect Director William T. Van Kleef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 12, 2011 Meeting Type: Annual Record Date: AUG 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency None One Year Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angel Cabrera For For Management 2 Elect Director Rita V. Foley For For Management 3 Elect Director Philip L. Francis For For Management 4 Elect Director Rakesh Gangwal For For Management 5 Elect Director Joseph S. Hardin, Jr. For For Management 6 Elect Director Gregory P. Josefowicz For For Management 7 Elect Director Amin I. Khalifa For For Management 8 Elect Director Richard K. Lochridge For For Management 9 Elect Director Robert F. Moran For For Management 10 Elect Director Barbara A. Munder For For Management 11 Elect Director Thomas G. Stemberg For For Management 12 Ratify Auditors For For Management 13 Approve Qualified Employee Stock For For Management Purchase Plan 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect DirectorLouis C. Camilleri For For Management 4 Elect DirectorJ. Dudley Fishburn For For Management 5 Elect DirectorJennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Kalpana Morparia For For Management 9 Elect DirectorLucio A. Noto For For Management 10 Elect DirectorRobert B. Polet For For Management 11 Elect DirectorCarlos Slim Helu For For Management 12 Elect DirectorStephen M. Wolf For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Restricted Stock Plan For Against Management 16 Require Independent Board Chairman Against Against Shareholder 17 Establish Ethics Committee to Review Against Against Shareholder Marketing Activities PRECISION CASTPARTS CORP. Ticker: PCP Security ID: 740189105 Meeting Date: AUG 16, 2011 Meeting Type: Annual Record Date: JUN 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don R. Graber For For Management 1.2 Elect Director Lester L. Lyles For For Management 1.3 Elect Director Timothy A. Wicks For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Boyd For For Management 1.2 Elect Director Ralph M. Bahna For For Management 1.3 Elect Director Howard W. Barker, Jr. For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: JAN 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Paul E. Jacobs For For Management 1.7 Elect Director Robert E. Kahn For For Management 1.8 Elect Director Sherry Lansing For For Management 1.9 Elect Director Duane A. Nelles For For Management 1.10 Elect Director Francisco Ros For For Management 1.11 Elect Director Brent Scowcroft For For Management 1.12 Elect Director Marc I. Stern For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Eliminate Provision Relating to For For Management Plurality Voting for the Election of Directors QUANTA SERVICES, INC. Ticker: PWR Security ID: 74762E102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James R. Ball For For Management 2 Elect Director John R. Colson For For Management 3 Elect Director J. Michal Conaway For For Management 4 Elect Director Ralph R. DiSibio For For Management 5 Elect Director Vincent D. Foster For For Management 6 Elect Director Bernard Fried For For Management 7 Elect Director Louis C. Golm For For Management 8 Elect Director Worthing F. Jackman For For Management 9 Elect Director James F. O'Neil III For For Management 10 Elect Director Bruce Ranck For For Management 11 Elect Director Pat Wood, III For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation QUESTCOR PHARMACEUTICALS, INC. Ticker: QCOR Security ID: 74835Y101 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don M. Bailey For For Management 1.2 Elect Director Mitchell J. Blutt For For Management 1.3 Elect Director Neal C. Bradsher For For Management 1.4 Elect Director Stephen C. Farrell For For Management 1.5 Elect Director Louis Silverman For For Management 1.6 Elect Director Virgil D. Thompson For For Management 1.7 Elect Director Scott M. Whitcup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management RACKSPACE HOSTING, INC. Ticker: RAX Security ID: 750086100 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director S. James Bishkin For For Management 2 Elect Director Fred Reichheld For For Management 3 Elect Director Mark P. Mellin For For Management 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For For Management ROCK-TENN COMPANY Ticker: RKT Security ID: 772739207 Meeting Date: JAN 27, 2012 Meeting Type: Annual Record Date: DEC 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ralph F. Hake For For Management 1.2 Elect Director Terrell K. Crews For For Management 1.3 Elect Director Timothy J. Bernlohr For For Management 1.4 Elect Director James A. Rubright For For Management 1.5 Elect Director Bettina M. Whyte For For Management 1.6 Elect Director James E. Young For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SALESFORCE.COM, INC. Ticker: CRM Security ID: 79466L302 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Craig Ramsey For Against Management 2 Elect Director Sanford R. Robertson For Against Management 3 Elect Director Maynard Webb For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors Against For Shareholder SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter L.S. Currie For For Management 1.2 Elect Director Tony Isaac For For Management 1.3 Elect Director K. Vaman Kamath For For Management 1.4 Elect Director Paal Kibsgaard For For Management 1.5 Elect Director Nikolay Kudryavtsev For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Michael E. Marks For For Management 1.8 Elect Director Elizabeth Moler For For Management 1.9 Elect Director Lubna S. Olayan For For Management 1.10 Elect Director Leo Rafael Reif For For Management 1.11 Elect Director Tore I. Sandvold For For Management 1.12 Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Non-Employee Director Omnibus For For Management Stock Plan SHIRE PLC Ticker: SHP Security ID: 82481R106 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect William Burns as Director For For Management 4 Re-elect Matthew Emmens as Director For Against Management 5 Re-elect Dr David Ginsburg as Director For For Management 6 Re-elect Graham Hetherington as For For Management Director 7 Re-elect David Kappler as Director For For Management 8 Re-elect Anne Minto as Director For For Management 9 Re-elect Angus Russell as Director For For Management 10 Re-elect David Stout as Director For For Management 11 Elect Susan Kilsby as Director For For Management 12 Reappoint Deloitte LLP as Auditors For For Management 13 Authorise the Audit, Compliance & Risk For For Management Committee to Fix Remuneration of Auditors 14 Authorise Issue of Equity with For Against Management Pre-emptive Rights 15 Authorise Issue of Equity without For For Management Pre-emptive Rights 16 Authorise Market Purchase For For Management 17 Authorise the Company to Call EGM with For For Management Two Weeks' Notice SHIRE PLC Ticker: SHP Security ID: G8124V108 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: APR 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Re-elect William Burns as Director For For Management 4 Re-elect Matthew Emmens as Director For Against Management 5 Re-elect Dr David Ginsburg as Director For For Management 6 Re-elect Graham Hetherington as For For Management Director 7 Re-elect David Kappler as Director For For Management 8 Re-elect Anne Minto as Director For For Management 9 Re-elect Angus Russell as Director For For Management 10 Re-elect David Stout as Director For For Management 11 Elect Susan Kilsby as Director For For Management 12 Reappoint Deloitte LLP as Auditors For For Management 13 Authorise the Audit, Compliance & Risk For For Management Committee to Fix Remuneration of Auditors 14 Authorise Issue of Equity with For Against Management Pre-emptive Rights 15 Authorise Issue of Equity without For For Management Pre-emptive Rights 16 Authorise Market Purchase For For Management 17 Authorise the Company to Call EGM with For For Management Two Weeks' Notice SIRONA DENTAL SYSTEMS, INC. Ticker: SIRO Security ID: 82966C103 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: DEC 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David K. Beecken For For Management 1.2 Elect Director Jost Fischer For For Management 1.3 Elect Director Arthur D. Kowaloff For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SOURCEFIRE, INC. Ticker: FIRE Security ID: 83616T108 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Cristinziano For For Management 1.2 Elect Director Charles E. Peters, Jr. For For Management 1.3 Elect Director Steven R. Polk For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 21, 2012 Meeting Type: Annual Record Date: JAN 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard Schultz For For Management 2 Elect Director William W. Bradley For For Management 3 Elect Director Mellody Hobson For For Management 4 Elect Director Kevin R. Johnson For For Management 5 Elect Director Olden Lee For For Management 6 Elect Director Joshua Cooper Ramo For For Management 7 Elect Director James G. Shennan, Jr. For For Management 8 Elect Director Clara Shih For For Management 9 Elect Director Javier G. Teruel For For Management 10 Elect Director Myron E. Ullman, III For For Management 11 Elect Director Craig E. Weatherup For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Executive Incentive Bonus Plan For For Management 14 Ratify Auditors For For Management 15 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability SVB FINANCIAL GROUP Ticker: SIVB Security ID: 78486Q101 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Greg W. Becker For For Management 1.2 Elect Director Eric A. Benhamou For For Management 1.3 Elect Director David M. Clapper For For Management 1.4 Elect Director Roger F. Dunbar For For Management 1.5 Elect Director Joel P. Friedman For For Management 1.6 Elect Director C. Richard Kramlich For For Management 1.7 Elect Director Lata Krishnan For For Management 1.8 Elect Director Jeffrey N. Maggioncalda For For Management 1.9 Elect Director Kate D. Mitchell For For Management 1.10 Elect Director John F. Robinson For For Management 1.11 Elect Director Garen K. Staglin For For Management 1.12 Elect Director Kyung H. Yoon For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Other Business For Against Management SXC HEALTH SOLUTIONS CORP. Ticker: SXCI Security ID: 78505P100 Meeting Date: MAY 16, 2012 Meeting Type: Annual/Special Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Thierer For For Management 1.2 Elect Director Steven D. Cosler For For Management 1.3 Elect Director Peter J. Bensen For For Management 1.4 Elect Director William J. Davis For For Management 1.5 Elect Director Philip R. Reddon For For Management 1.6 Elect Director Curtis J. Thorne For For Management 1.7 Elect Director Anthony Masso For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve KPMG US as Auditors and For For Management Authorize Board to Fix Their Remuneration TERADATA CORPORATION Ticker: TDC Security ID: 88076W103 Meeting Date: APR 20, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael F. Koehler For For Management 2 Elect Director James M. Ringler For For Management 3 Elect Director John G. Schwarz For For Management 4 Approve Omnibus Stock Plan For Against Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Ratify Auditors For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Howard G. Buffett For For Management 4 Elect Director Richard M. Daley For For Management 5 Elect Director Barry Diller For For Management 6 Elect Director Evan G. Greenberg For For Management 7 Elect Director Alexis M. Herman For For Management 8 Elect Director Muhtar Kent For For Management 9 Elect Director Donald R. Keough For For Management 10 Elect Director Robert A. Kotick For For Management 11 Elect Director Maria Elena Lagomasino For For Management 12 Elect Director Donald F. McHenry For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director James D. Robinson, III For For Management 15 Elect Director Peter V. Ueberroth For For Management 16 Elect Director Jacob Wallenberg For For Management 17 Elect Director James B. Williams For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE COOPER COMPANIES, INC. Ticker: COO Security ID: 216648402 Meeting Date: MAR 20, 2012 Meeting Type: Annual Record Date: JAN 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director A. Thomas Bender For For Management 2 Elect Director Michael H. Kalkstein For For Management 3 Elect Director Jody S. Lindell For For Management 4 Elect Director Donald Press For For Management 5 Elect Director Steven Rosenberg For For Management 6 Elect Director Allan E. Rubenstein For For Management 7 Elect Director Robert S. Weiss For For Management 8 Elect Director Stanley Zinberg For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TIM PARTICIPACOES S.A. Ticker: TIMP3 Security ID: 88706P205 Meeting Date: APR 11, 2012 Meeting Type: Annual/Special Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2011 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capital Budget for Upcoming For For Management Fiscal Year 4 Approve Remuneration of Executive For Against Management Officers and Non-Executive Directors 5 Elect Fiscal Council Members and For For Management Approve Their Remuneration 6 Approve Prolonging of Cooperation and For For Management Support Agreement between Telecom Italia S.p.A. and Tim Celular S.A., Tim Celular S.A., Intelig Telecomunicacoes Ltda., Tim Fiber RJ S. A. and Tim Fiber SP Ltda. 7 Approve Insurance Service Contract For For Management between Generali Brasil Seguros S.A. and Tim Celular S.A. 8 Amend Articles to Reflect Changes in For For Management Capital TITAN INTERNATIONAL, INC. Ticker: TWI Security ID: 88830M102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Erwin H. Billig For For Management 1.2 Elect Director Anthony L. Soave For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TRANSDIGM GROUP INCORPORATED Ticker: TDG Security ID: 893641100 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: JAN 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Nicholas Howley For For Management 1.2 Elect Director William Dries For For Management 1.3 Elect Director Robert Small For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management TRINITY INDUSTRIES, INC. Ticker: TRN Security ID: 896522109 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Rhys J. Best For For Management 1.3 Elect Director David W. Biegler For For Management 1.4 Elect Director Leldon E. Echols For For Management 1.5 Elect Director Ronald J. Gafford For For Management 1.6 Elect Director Ronald W. Haddock For Withhold Management 1.7 Elect Director Adrian Lajous For For Management 1.8 Elect Director Melendy E. Lovett For For Management 1.9 Elect Director Charles W. Matthews For For Management 1.10 Elect Director Douglas L. Rock For For Management 1.11 Elect Director Timothy R. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ULTA SALON, COSMETICS & FRAGRANCE, INC. Ticker: ULTA Security ID: 90384S303 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert F. DiRomualdo For For Management 1.2 Elect Director Catherine A. Halligan For For Management 1.3 Elect Director Lorna E. Nagler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 09, 2012 Meeting Type: Annual Record Date: JAN 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For For Management 1.3 Elect Director Shahid (Hass) Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris (Mo) Siegel For For Management 1.9 Elect Director Jonathan Sokoloff For For Management 1.10 Elect Director Ralph Sorenson For For Management 1.11 Elect Director W. (Kip) Tindell, III For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management 5 Amend Articles/Bylaws/Charter Against For Shareholder Removal of Directors 6 Require Independent Board Chairman Against For Shareholder YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. Dorman For For Management 2 Elect Director Massimo Ferragamo For For Management 3 Elect Director Mirian M. Graddick-Weir For For Management 4 Elect Director J. David Grissom For For Management 5 Elect Director Bonnie G. Hill For For Management 6 Elect Director Jonathan S. Linen For For Management 7 Elect Director Thomas C. Nelson For For Management 8 Elect Director David C. Novak For For Management 9 Elect Director Thomas M. Ryan For For Management 10 Elect Director Jing-Shyh S. Su For For Management 11 Elect Director Robert D. Walter For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder 15 Adopt and Implement Sustainable Palm Against For Shareholder Oil Policy Balanced ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder 8 Stock Retention/Holding Period Against Against Shareholder 9 Cease Compliance Adjustments to Against Against Shareholder Performance Criteria 10 Pro-rata Vesting of Equity Plans Against For Shareholder ACCENTURE PLC Ticker: CSA Security ID: G1151C101 Meeting Date: FEB 09, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Dina Dublon as a Director For For Management 3 Reelect William D. Green as a Director For For Management 4 Reelect Nobuyuki Idei as a Director For For Management 5 Reelect Marjorie Magner as a Director For For Management 6 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors For For Management 9 Authorize the Holding of the 2or For Management at a Location Outside Ireland 10 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 11 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: JAN 09, 2012 Meeting Type: Special Record Date: NOV 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividend Distribution from For For Management Legal Reserves ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Michael G. Atieh as Director For For Management 1.2 Elect Mary A. Cirillo as Director For For Management 1.3 Elect Thomas J. Neff as Director For For Management 2.1 Approve Annual Report For For Management 2.2 Accept Statutory Financial Statements For For Management 2.3 Accept Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board and Senior For For Management Management 5 Approve Creation of CHF 4.2 Billion For For Management Pool of Capital without Preemptive Rights 6.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6.2 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm as Auditors 6.3 Ratify BDO AG as Special Auditors For For Management 7 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction in Share Capital 8 Advisory Vote to ratify Named For For Management Executive Officers' Compensation 9 Amend Qualified Employee Stock For For Management Purchase Plan ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philippe G. H. Capron For Against Management 2 Elect Director Robert J. Corti For For Management 3 Elect Director Frederic R. Crepin For Against Management 4 Elect Director Lucian Grainge For Against Management 5 Elect Director Brian G. Kelly For Against Management 6 Elect Director Robert A. Kotick For Abstain Management 7 Elect Director Jean-Bernard Levy For Against Management 8 Elect Director Robert J. Morgado For For Management 9 Elect Director Stephane Roussel For Against Management 10 Elect Director Richard Sarnoff For For Management 11 Elect Director Regis Turrini For Against Management 12 Amend Omnibus Stock Plan For Against Management 13 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 14 Ratify Auditors For For Management AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director P. George Benson For For Management 2 Elect Director Wolfgang Deml For For Management 3 Elect Director Luiz F. Furlan For For Management 4 Elect Director Gerald B. Johanneson For For Management 5 Elect Director George E. Minnich For For Management 6 Elect Director Martin H. Richenhagen For For Management 7 Elect Director Gerald L. Shaheen For For Management 8 Elect Director Mallika Srinivasan For For Management 9 Elect Director Daniel C. Ustian For For Management 10 Elect Director Hendrikus Visser For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 21, 2012 Meeting Type: Annual Record Date: JAN 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert J. Herbold For For Management 2 Elect Director Koh Boon Hwee For For Management 3 Elect Director William P. Sullivan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALLIANCE DATA SYSTEMS CORPORATION Ticker: ADS Security ID: 018581108 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward J. Heffernan For For Management 2 Elect Director Robert A. Minicucci For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG Ticker: AWH Security ID: H01531104 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Scott A. Carmilani as Director For For Management 2 Elect James F. Duffy as Director For For Management 3 Elect Bart Friedman as Director For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Approve Omnibus Stock Plan For For Management 6 Authorize Share Repurchase Program For For Management 7 Approve Reclassification of Free For For Management Reserves from Capital Contributions 8 Accept Consolidated Financial For For Management Statements and Statutory Reports 9 Approve Retention of Disposable Profits For For Management 10 Approve Reduction in Share Capital For For Management 11 Amend Articles to Eliminate Certain For For Management Conditional Share Capital 12 Amend Articles to Extend Authorized For For Management Share Capital 13 Approve Dividends For For Management 14 Appoint Deloitte & Touche as For For Management Independent Auditors and Deloitte AG as Statutory Auditors 15 Appoint PricewaterhouseCoopers AG as For For Management Special Auditor 16 Approve Discharge of Board and Senior For For Management Management AMEREN CORPORATION Ticker: AEE Security ID: 023608102 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen F. Brauer For For Management 1.2 Elect Director Catherine S. Brune For For Management 1.3 Elect Director Ellen M. Fitzsimmons For For Management 1.4 Elect Director Walter J. Galvin For For Management 1.5 Elect Director Gayle P.W. Jackson For For Management 1.6 Elect Director James C. Johnson For For Management 1.7 Elect Director Steven H. Lipstein For For Management 1.8 Elect Director Patrick T. Stokes For For Management 1.9 Elect Director Thomas R. Voss For For Management 1.10 Elect Director Stephen R. Wilson For For Management 1.11 Elect Director Jack D. Woodard For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Coal Combustion Waste Hazard Against Against Shareholder and Risk Mitigation Efforts 5 Report on Financial Risks of Coal Against Against Shareholder Reliance 6 Report on Energy Efficiency and Against Against Shareholder Renewable Energy Programs AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nicholas K. Akins For For Management 2 Elect Director David J. Anderson For For Management 3 Elect Director James F. Cordes For For Management 4 Elect Director Ralph D. Crosby, Jr. For For Management 5 Elect Director Linda A. Goodspeed For For Management 6 Elect Director Thomas E. Hoaglin For For Management 7 Elect Director Michael G. Morris For For Management 8 Elect Director Richard C. Notebaert For For Management 9 Elect Director Lionel L. Nowell, III For For Management 10 Elect Director Richard L. Sandor For For Management 11 Elect Director Sara Martinez Tucker For For Management 12 Elect Director John F. Turner For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Barshefsky For For Management 1.2 Elect Director U.M. Burns For For Management 1.3 Elect Director K.I. Chenault For For Management 1.4 Elect Director P. Chernin For For Management 1.5 Elect Director T.J. Leonsis For For Management 1.6 Elect Director J. Leschly For For Management 1.7 Elect Director R.C. Levin For For Management 1.8 Elect Director R.A. McGinn For For Management 1.9 Elect Director E.D. Miller For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.D. Walter For For Management 1.12 Director R.A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide for Cumulative Voting Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder AMERICAN FINANCIAL GROUP, INC. Ticker: AFG Security ID: 025932104 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl H. Lindner III For For Management 1.2 Elect Director S. Craig Lindner For For Management 1.3 Elect Director Kenneth C. Ambrecht For For Management 1.4 Elect Director John B. Berding For For Management 1.5 Elect Director Theodore H. Emmerich For For Management 1.6 Elect Director James E. Evans For For Management 1.7 Elect Director Terry S. Jacobs For For Management 1.8 Elect Director Gregory G. Joseph For For Management 1.9 Elect Director William W. Verity For For Management 1.10 Elect Director John I. Von Lehman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Omnibus Stock Plan For Against Management 5 Amend Non-Employee Director Omnibus For Against Management Stock Plan 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Require a Majority Vote for the Against For Shareholder Election of Directors AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Robert A. Bradway For For Management 4 Elect Director Francois De Carbonnel For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Rebecca M. Henderson For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Tyler Jacks For For Management 9 Elect Director Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director J. Paul Reason For For Management 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Elect Director Ronald D. Sugar For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder 19 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Limit CEO to Serving on only One Other Against Against Shareholder Board ANCESTRY.COM INC. Ticker: ACOM Security ID: 032803108 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas Layton For Against Management 2 Elect Director Elizabeth Nelson For Against Management 3 Elect Director Timothy Sullivan For For Management 4 Ratify Auditors For For Management ANIXTER INTERNATIONAL INC. Ticker: AXE Security ID: 035290105 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lord James Blyth For For Management 2 Elect Director Frederic F. Brace For For Management 3 Elect Director Linda Walker Bynoe For For Management 4 Elect Director Robert J. Eck For For Management 5 Elect Director Robert W. Grubbs For For Management 6 Elect Director F. Philip Handy For For Management 7 Elect Director Melvyn N. Klein For For Management 8 Elect Director George Munoz For For Management 9 Elect Director Stuart M. Sloan For For Management 10 Elect Director Matthew Zell For For Management 11 Elect Director Samuel Zell For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Scott D. Josey For For Management 2 Elect Director George D. Lawrence For For Management 3 Elect Director Rodman D. Patton For For Management 4 Elect Director Charles J. Pitman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors Against For Shareholder APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 23, 2012 Meeting Type: Annual Record Date: DEC 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William V. Campbell For For Management 1.2 Elect Director Timothy D. Cook For For Management 1.3 Elect Director Millard S. Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert A. Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur D. Levinson For For Management 1.8 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Conflict of Interest Report Against Against Shareholder 5 Advisory Vote to Ratify Directors' Against Against Shareholder Compensation 6 Report on Political Contributions Against Against Shareholder 7 Require a Majority Vote for the Against For Shareholder Election of Directors APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: JAN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aart J. de Geus For For Management 2 Elect Director Stephen R. Forrest For For Management 3 Elect Director Thomas J. Iannotti For For Management 4 Elect Director Susan M. James For For Management 5 Elect Director Alexander A. Karsner For For Management 6 Elect Director Gerhard H. Parker For For Management 7 Elect Director Dennis D. Powell For For Management 8 Elect Director Willem P. Roelandts For For Management 9 Elect Director James E. Rogers For For Management 10 Elect Director Michael R. Splinter For For Management 11 Elect Director Robert H. Swan For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management ARCH CAPITAL GROUP LTD. Ticker: ACGL Security ID: G0450A105 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric W. Doppstadt For For Management 1.2 Elect Director Constantine Iordanou For For Management 1.3 Elect Director James J. Meenaghan For For Management 1.4 Elect Director John M. Pasquesi For Withhold Management 2.1 Elect Director Anthony Asquith as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.2 Elect Director Edgardo Balois as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.3 Elect Director William E. Beveridge as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.4 Elect Director Dennis R. Brand as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.5 Elect Director Peter Calleo as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.6 Elect Director Knud Christensen as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.7 Elect Director Paul Cole as Designated For For Management Company Director of Non-U.S. Subsidiaries 2.8 Elect Director Graham B.R. Collis as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.9 Elect Director William J. Cooney as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.10 Elect Director Michael Feetham as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.11 Elect Director Stephen Fogarty as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.12 Elect Director E. Fullerton-Rome as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.13 Elect Director Marc Grandisson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.14 Elect Director Michael A. Greene as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.15 Elect Director John C.R. Hele as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.16 Elect Director David W. Hipkin as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.17 Elect Director W. Preston Hutchings as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.18 Elect Director Constantine Iordanou as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.19 Elect Director Wolbert H. Kamphuijs as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.20 Elect Director Michael H. Kier as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.21 Elect Director Lin Li-Williams as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.22 Elect Director Mark D. Lyons as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.23 Elect Director Adam Matteson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.24 Elect Director David McElroy as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.25 Elect Director Rommel Mercado as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.26 Elect Director Martin J. Nilsen as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.27 Elect Director Mark Nolan as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.28 Elect Director Nicolas Papadopoulo as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.29 Elect Director Elisabeth Quinn as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.30 Elect Director Maamoun Rajeh as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.31 Elect Director John F. Rathgeber as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.32 Elect Director Andrew Rippert as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.33 Elect Director Paul S. Robotham as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.34 Elect Director Carla Santamaria-Sena For For Management as Designated Company Director of Non-U.S. Subsidiaries 2.35 Elect Director Scott Schenker as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.36 Elect Director Soren Scheuer as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.37 Elect Director Budhi Singh as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.38 Elect Director Helmut Sohler as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.39 Elect Director Iwan van Munster as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.40 Elect Director Angus Watson as For For Management Designated Company Director of Non-U.S. Subsidiaries 2.41 Elect Director James R. Weatherstone For For Management as Designated Company Director of Non-U.S. Subsidiaries 3 Approve Arch Capital Group LTD. 2012 For For Management Long Term Incentive and Share Award Plan 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect DirectorJames H. Blanchard For For Management 5 Elect DirectorJaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director John B. McCoy For For Management 9 Elect Director Joyce M. Roche For For Management 10 Elect Director Matthew K. Rose For For Management 11 Elect Director Laura D'Andrea Tyson For For Management 12 Ratification Of Appointment Of For For Management Independent Auditors. 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent For For Management 15 Report on Political Contributions Against Against Shareholder 16 Commit to Wireless Network Neutrality Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mukesh D. Ambani For For Management 2 Elect Director Susan S. Bies For For Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director Monica C. Lozano For For Management 8 Elect Director Thomas J. May For For Management 9 Elect Director Brian T. Moynihan For For Management 10 Elect Director Donald E. Powell For For Management 11 Elect Director Charles O. Rossotti For Against Management 12 Elect Director Robert W. Scully For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management 15 Disclose Prior Government Service Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Stock Retention/Holding Period Against Against Shareholder 18 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations 19 Prohibit Political Contributions Against Against Shareholder BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 05, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Donald R. Keough For For Management 1.10 Elect Director Thomas S. Murphy For For Management 1.11 Elect Director Ronald L. Olson For For Management 1.12 Elect Director Walter Scott, Jr. For For Management 2 Adopt Policy on Succession Planning Against Against Shareholder BEST BUY CO., INC. Ticker: BBY Security ID: 086516101 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lisa M. Caputo For For Management 1.2 Elect Director Kathy J. Higgins Victor For For Management 1.3 Elect Director Gerard R. Vittecoq For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Declassify the Board of Directors For For Shareholder BIOGEN IDEC INC. Ticker: BIIB Security ID: 09062X103 Meeting Date: JUN 08, 2012 Meeting Type: Annual Record Date: APR 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Caroline D. Dorsa For For Management 2 Elect Director Stelios Papadopoulos For For Management 3 Elect Director George A. Scangos For For Management 4 Elect Director Lynn Schenk For For Management 5 Elect Director Alexander J. Denner For For Management 6 Elect Director Nancy L. Leaming For For Management 7 Elect Director Richard C. Mulligan For For Management 8 Elect Director Robert W. Pangia For For Management 9 Elect Director Brian S. Posner For For Management 10 Elect Director Eric K. Rowinsky For For Management 11 Elect Director Stephen A. Sherwin For For Management 12 Elect Director William D. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Adopt the Jurisdiction of For Against Management Incorporation as the Exclusive Forum for Certain Disputes 16 Provide Right to Call Special Meeting For For Management BRINKER INTERNATIONAL, INC. Ticker: EAT Security ID: 109641100 Meeting Date: NOV 03, 2011 Meeting Type: Annual Record Date: SEP 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas H. Brooks For For Management 1.2 Elect Director David Deno For For Management 1.3 Elect Director Joseph M. DePinto For For Management 1.4 Elect Director Michael Dixon For For Management 1.5 Elect Director Harriet Edelman For For Management 1.6 Elect Director Jon L. Luther For For Management 1.7 Elect Director John W. Mims For For Management 1.8 Elect Director George R. Mrkonic For For Management 1.9 Elect Director Rosendo G. Parra For For Management 1.10 Elect Director Cece Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Alan J. Lacy For For Management 8 Elect Director Vicki L. Sato For For Management 9 Elect Director Elliott Sigal For For Management 10 Elect Director Gerald L. Storch For For Management 11 Elect Director Togo D. West, Jr. For For Management 12 Elect Director R. Sanders Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 18 Provide Right to Act by Written Consent Against For Shareholder BUNGE LIMITED Ticker: BG Security ID: G16962105 Meeting Date: MAY 25, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Francis Coppinger as Director For For Management 1.2 Elect Alberto Weisser as Director For For Management 2 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CACI INTERNATIONAL, INC. Ticker: CACI Security ID: 127190304 Meeting Date: NOV 17, 2011 Meeting Type: Annual Record Date: SEP 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul M. Cofoni For For Management 1.2 Elect Director James S. Gilmore, III For For Management 1.3 Elect Director Gregory G. Johnson For For Management 1.4 Elect Director Richard L. Leatherwood For For Management 1.5 Elect Director J. Phillip London For For Management 1.6 Elect Director James L. Pavitt For For Management 1.7 Elect Director Warren R. Phillips For For Management 1.8 Elect Director Charles P. Revoile For For Management 1.9 Elect Director William S. Wallace For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For Against Management 5 Adjourn Meeting For Against Management 6 Ratify Auditors For For Management CADENCE DESIGN SYSTEMS, INC. Ticker: CDNS Security ID: 127387108 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan L. Bostrom For For Management 2 Elect Director Donald L. Lucas For For Management 3 Elect Director James D. Plummer For For Management 4 Elect Director Alberto For For Management Sangiovanni-Vincentelli 5 Elect Director George M. Scalise For For Management 6 Elect Director John B. Shoven For For Management 7 Elect Director Roger S. Siboni For For Management 8 Elect Director Lip-Bu Tan For For Management 9 Amend Non-Employee Director Omnibus For Against Management Stock Plan 10 Amend Non-Employee Director Omnibus For Against Management Stock Plan 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management CAREER EDUCATION CORPORATION Ticker: CECO Security ID: 141665109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis H. Chookaszian For For Management 2 Elect Director David W. Devonshire For For Management 3 Elect Director Patrick W. Gross For For Management 4 Elect Director Gregory L. Jackson For For Management 5 Elect Director Thomas B. Lally For For Management 6 Elect Director Steven H. Lesnik For For Management 7 Elect Director Leslie T. Thornton For For Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 9 Approve Increase in Size of Board For For Management 10 Ratify Auditors For For Management CASH AMERICA INTERNATIONAL, INC. Ticker: CSH Security ID: 14754D100 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel E. Berce For For Management 1.2 Elect Director Jack R. Daugherty For For Management 1.3 Elect Director Daniel R. Feehan For For Management 1.4 Elect Director Albert Goldstein For For Management 1.5 Elect Director James H. Graves For For Management 1.6 Elect Director B.d. Hunter For For Management 1.7 Elect Director Timothy J. McKibben For For Management 1.8 Elect Director Alfred M. Micallef For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management CEPHALON, INC. Ticker: CEPH Security ID: 156708109 Meeting Date: JUL 14, 2011 Meeting Type: Special Record Date: JUN 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management CF INDUSTRIES HOLDINGS, INC. Ticker: CF Security ID: 125269100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen A. Furbacher For Withhold Management 1.2 Elect Director John D. Johnson For Withhold Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Adopt Guidelines for Country Selection Against Against Shareholder 18 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Request Director Nominee with Against Against Shareholder Environmental Qualifications CHICAGO BRIDGE & IRON COMPANY NV Ticker: CBI Security ID: 167250109 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect James R. Bolch to Supervisory For For Management Board 2a Elect Philip K. Asherman to For For Management Supervisory Board 2b Elect L. Richard Flury to Supervisory For For Management Board 2c Elect W. Craig Kissel to Supervisory For For Management Board 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Financial Statements, Discuss For For Management Statutory Reports, and Approve Publication of Information in English 6 Approve Financial Statements, For For Management Allocation of Income and Dividends of 0.20 per Share, and Discharge Directors 7 Approve Discharge of Management Board For For Management 8 Approve Discharge of Supervisory Board For For Management 9 Ratify Ernst & Young LLP as Auditors For For Management 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Grant Board Authority to Issue Shares For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Approve Remuneration of Supervisory For Against Management Board CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: DEC 07, 2011 Meeting Type: Annual Record Date: OCT 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Arun Sarin For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability 18 Report on Internet Fragmentation Against For Shareholder 19 Stock Retention/Holding Period Against For Shareholder CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Franz B. Humer For For Management 2 Elect Director Robert L. Joss For For Management 3 Elect Director Michael E. O'Neill For For Management 4 Elect Director Vikram S. Pandit For For Management 5 Elect Director Lawrence R. Ricciardi For For Management 6 Elect Director Judith Rodin For For Management 7 Elect Director Robert L. Ryan For For Management 8 Elect Director Anthony M. Santomero For For Management 9 Elect Director Joan E. Spero For For Management 10 Elect Director Diana L. Taylor For For Management 11 Elect Director William S. Thompson, Jr. For For Management 12 Elect Director Ernesto Zedillo Ponce For For Management de Leon 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 16 Disclose Prior Government Service Against Against Shareholder 17 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures 18 Stock Retention/Holding Period Against Against Shareholder 19 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations COCA-COLA ENTERPRISES, INC. Ticker: CCE Security ID: 19122T109 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Bennink For For Management 1.2 Elect Director John F. Brock For For Management 1.3 Elect Director Calvin Darden For For Management 1.4 Elect Director L. Phillip Humann For For Management 1.5 Elect Director Orrin H. Ingram, II For For Management 1.6 Elect Director Thomas H. Johnson For For Management 1.7 Elect Director Suzanne B. Labarge For For Management 1.8 Elect Director Veronique Morali For For Management 1.9 Elect Director Garry Watts For For Management 1.10 Elect Director Curtis R. Welling For For Management 1.11 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management COEUR D'ALENE MINES CORPORATION Ticker: CDE Security ID: 192108504 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director L. Michael Bogert For For Management 1.2 Elect Director James J. Curran For For Management 1.3 Elect Director Sebastian Edwards For For Management 1.4 Elect Director Mitchell J. Krebs For For Management 1.5 Elect Director Andrew Lundquist For For Management 1.6 Elect Director Robert E. Mellor For For Management 1.7 Elect Director John H. Robinson For For Management 1.8 Elect Director J. Kenneth Thompson For For Management 1.9 Elect Director Timothy R. Winterer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COINSTAR, INC. Ticker: CSTR Security ID: 19259P300 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul D. Davis For For Management 2 Elect Director Nelson C. Chan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Armitage For For Management 2 Elect Director Richard H. Auchinleck For For Management 3 Elect Director James E. Copeland, Jr. For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Ruth R. Harkin For For Management 6 Elect Director Ryan M. Lance For For Management 7 Elect Director Mohd H. Marican For For Management 8 Elect Director Harold W. McGraw, III For For Management 9 Elect Director James J. Mulva For For Management 10 Elect Director Robert A. Niblock For For Management 11 Elect Director Harald J. Norvik For For Management 12 Elect Director William K. Reilly For For Management 13 Elect Director Victoria J. Tschinkel For For Management 14 Elect Director Kathryn C. Turner For For Management 15 Elect Director William E. Wade, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 18 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 22 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kevin Burke For For Management 2 Elect Director Vincent A. Calarco For For Management 3 Elect Director George Campbell, Jr. For For Management 4 Elect Director Gordon J. Davis For For Management 5 Elect Director Michael J. Del Giudice For For Management 6 Elect Director Ellen V. Futter For For Management 7 Elect Director John F. Hennessy, III For For Management 8 Elect Director John F. Killian For For Management 9 Elect Director Eugene R. McGrath For For Management 10 Elect Director Sally H. Pinero For For Management 11 Elect Director Michael W. Ranger For For Management 12 Elect Director L. Frederick Sutherland For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Increase Disclosure of Executive Against Against Shareholder Compensation CONSTELLATION BRANDS, INC. Ticker: STZ Security ID: 21036P108 Meeting Date: JUL 21, 2011 Meeting Type: Annual Record Date: MAY 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jerry Fowden For For Management 1.2 Elect Director Barry A. Fromberg For For Management 1.3 Elect Director Jeananne K. Hauswald For For Management 1.4 Elect Director James A. Locke III For Withhold Management 1.5 Elect Director Richard Sands For For Management 1.6 Elect Director Robert Sands For For Management 1.7 Elect Director Paul L. Smith For For Management 1.8 Elect Director Mark Zupan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Request that the Board Adopt a Plan Against For Shareholder for All Stock to Have One Vote Per Share COVIDIEN PUBLIC LIMITED COMPANY Ticker: COV Security ID: G2554F113 Meeting Date: MAR 13, 2012 Meeting Type: Annual Record Date: JAN 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose E. Almeida For For Management 2 Elect Director Craig Arnold For For Management 3 Elect Director Robert H. Brust For For Management 4 Elect Director John M. Connors, Jr For For Management 5 Elect Director Christopher J. Coughlin For For Management 6 Elect Director Timothy M. Donahue For For Management 7 Elect Director Randall J. Hogan, III For For Management 8 Elect Director Martin D. Madaus For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director Joseph A. Zaccagnino For For Management 11 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Authorize Open-Market Purchases of For For Management Ordinary Shares 14 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 15 Amend Articles of Association to For For Management Provide for Escheatment under U.S. Law 16 Amend Articles of Association to Allow For For Management Board to Declare Non-Cash Dividends CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Approve Omnibus Stock Plan For For Management 13 Amend Nonqualified Employee Stock For For Management Purchase Plan 14 Provide Right to Call Special Meeting For For Management DELL INC. Ticker: DELL Security ID: 24702R101 Meeting Date: JUL 15, 2011 Meeting Type: Annual Record Date: MAY 20, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Breyer For Withhold Management 1.2 Elect Director Donald J. Carty For For Management 1.3 Elect Director Michael S. Dell For For Management 1.4 Elect Director William H. Gray, III For For Management 1.5 Elect Director Gerald J. Kleisterlee For For Management 1.6 Elect Director Thomas W. Luce, III For For Management 1.7 Elect Director Klaus S. Luft For For Management 1.8 Elect Director Alex J. Mandl For For Management 1.9 Elect Director Shantanu Narayen For For Management 1.10 Elect Director H. Ross Perot, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against For Shareholder 6 Provide Right to Act by Written Consent Against For Shareholder 7 Approve Declaration of Dividends Against Against Shareholder DILLARD'S, INC. Ticker: DDS Security ID: 254067101 Meeting Date: MAY 19, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R. Brad Martin For For Management 2 Elect Director Frank R. Mori For For Management 3 Elect Director J.C. Watts, Jr. For For Management 4 Elect Director Nick White For For Management 5 Ratify Auditors For For Management DISH NETWORK CORPORATION Ticker: DISH Security ID: 25470M109 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph P. Clayton For Withhold Management 1.2 Elect Director James DeFranco For Withhold Management 1.3 Elect Director Cantey M. Ergen For Withhold Management 1.4 Elect Director Charles W. Ergen For Withhold Management 1.5 Elect Director Steven R. Goodbarn For Withhold Management 1.6 Elect Director Gary S. Howard For Withhold Management 1.7 Elect Director David K. Moskowitz For Withhold Management 1.8 Elect Director Tom A. Ortolf For Withhold Management 1.9 Elect Director Carl E. Vogel For Withhold Management 2 Ratify Auditors For For Management 3 Other Business For Against Management DOMTAR CORPORATION Ticker: UFS Security ID: 257559203 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Giannella Alvarez For For Management 2 Elect Director Jack C. Bingleman For For Management 3 Elect Director Louis P. Gignac For For Management 4 Elect Director Brian M. Levitt For For Management 5 Elect Director Harold H. MacKay For For Management 6 Elect Director David G. Maffucci For For Management 7 Elect Director Robert J. Steacy For For Management 8 Elect Director Pamela B. Strobel For For Management 9 Elect Director Denis Turcotte For For Management 10 Elect Director John D. Williams For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Ratify Auditors For For Management DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David E. Alexander For For Management 2 Elect Director Pamela H. Patsley For For Management 3 Elect Director M. Anne Szostak For For Management 4 Elect Director Michael F. Weinstein For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc L. Andreessen For For Management 2 Elect Director William C. Ford, Jr. For For Management 3 Elect Director Dawn G. Lepore For For Management 4 Elect Director Kathleen C. Mitic For For Management 5 Elect Director Pierre M. Omidyar For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Omnibus Stock Plan For Against Management 8 Approve Qualified Employee Stock For For Management Purchase Plan 9 Declassify the Board of Directors For For Management 10 Provide Right to Call Special Meeting For For Management 11 Ratify Auditors For For Management ELECTRONIC ARTS INC. Ticker: ERTS Security ID: 285512109 Meeting Date: JUL 28, 2011 Meeting Type: Annual Record Date: JUN 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leonard S. Coleman For For Management 2 Elect Director Jeffrey T. Huber For For Management 3 Elect Director Geraldine B. Laybourne For For Management 4 Elect Director Gregory B. Maffei For For Management 5 Elect Director Vivek Paul For For Management 6 Elect Director Lawrence F. Probst III For For Management 7 Elect Director John S. Riccitiello For For Management 8 Elect Director Richard A. Simonson For For Management 9 Elect Director Linda J. Srere For For Management 10 Elect Director Luis A. Ubinas For For Management 11 Amend Omnibus Stock Plan For Against Management 12 Amend Qualified Employee Stock For For Management Purchase Plan 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Ratify Auditors For For Management ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 16, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Baicker For For Management 2 Elect Director J. E. Fyrwald For For Management 3 Elect Director E. R. Marram For For Management 4 Elect Director D. R. Oberhelman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Adopt Policy for Engagement With Against Against Shareholder Proponents of Shareholder Proposals Supported by a Majority Vote 10 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 07, 2012 Meeting Type: Annual Record Date: NOV 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Fernandez G. For For Management 1.2 Elect Director A.F. Golden For For Management 1.3 Elect Director W.R. Johnson For For Management 1.4 Elect Director J.B. Menzer For For Management 1.5 Elect Director A.A. Busch, III For For Management 1.6 Elect Director R.I. Ridgway For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Sustainability Against Against Shareholder 5 Declassify the Board of Directors Against For Shareholder EXPEDIA, INC. Ticker: EXPE Security ID: 30212P105 Meeting Date: DEC 06, 2011 Meeting Type: Annual Record Date: OCT 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Agreement For For Management 2 Approve Reverse Stock Split For Against Management 3 Approve Merger Agreement For For Management 4 Amend Certificate of Incorporation For For Management Renouncing Interest in Transactions that may be a Corporate Opportunity for both Expedia and TripAdvisor 5.1 Elect Director A. George 'Skip' Battle For For Management 5.2 Elect Director Barry Diller For For Management 5.3 Elect Director Jonathan L. Dolgen For For Management 5.4 Elect Director William R. Fitzgerald For Withhold Management 5.5 Elect Director Craig A. Jacobson For For Management 5.6 Elect Director Victor A. Kaufman For For Management 5.7 Elect Director Peter M. Kern For For Management 5.8 Elect Director Dara Khosrowshahi For For Management 5.9 Elect Director John C. Malone For For Management 5.10 Elect Director Jose A. Tazon For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote on Say on Pay Frequency Three Three Years Management Years EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director H.H. Fore For For Management 1.6 Elect Director K.C. Frazier For For Management 1.7 Elect Director W.W. George For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 9 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FOOT LOCKER, INC. Ticker: FL Security ID: 344849104 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Feldman For For Management 1.2 Elect Director Jarobin Gilbert, Jr. For For Management 1.3 Elect Director David Y. Schwartz For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen G. Butler For For Management 2 Elect Director Kimberly A. Casiano For For Management 3 Elect Director Anthony F. Earley, Jr. For For Management 4 Elect Director Edsel B. Ford II For For Management 5 Elect Director William Clay Ford, Jr. For For Management 6 Elect Director Richard A. Gephardt For For Management 7 Elect Director James H. Hance, Jr. For For Management 8 Elect Director William W. Helman IV For For Management 9 Elect Director Irvine O. Hockaday, Jr. For For Management 10 Elect Director Jon M. Huntsman, Jr. For For Management 11 Elect Director Richard A. Manoogian For Against Management 12 Elect Director Ellen R. Marram For For Management 13 Elect Director Alan Mulally For For Management 14 Elect Director Homer A. Neal For For Management 15 Elect Director Gerald L. Shaheen For For Management 16 Elect Director John L. Thornton For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Provide for Cumulative Voting Against For Shareholder 20 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 21 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B. M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications GAMESTOP CORP. Ticker: GME Security ID: 36467W109 Meeting Date: JUN 19, 2012 Meeting Type: Annual Record Date: APR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel A. DeMatteo For For Management 1.2 Elect Director Shane S. Kim For For Management 1.3 Elect Director J. Paul Raines For For Management 1.4 Elect Director Kathy Vrabeck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management GARMIN LTD. Ticker: GRMN Security ID: H2906T109 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Elect Director Min H. Kao For For Management 3.2 Elect Director Charles W. Peffer For For Management 4 Ratify Auditors For For Management 5 Approve Dividends For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Susan Hockfield For For Management 5 Elect Director Jeffrey R. Immelt For For Management 6 Elect Director Andrea Jung For For Management 7 Elect Director Alan G. Lafley For For Management 8 Elect Director Robert W. Lane For For Management 9 Elect Director Ralph S. Larsen For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director James J. Mulva For For Management 12 Elect Director Sam Nunn For For Management 13 Elect Director Roger S. Penske For For Management 14 Elect Director Robert J. Swieringa For For Management 15 Elect Director James S. Tisch For For Management 16 Elect Director Douglas A. Warner, III For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Amend Omnibus Stock Plan For Against Management 20 Approve Material Terms of Senior For For Management Officer Performance Goals 21 Provide for Cumulative Voting Against For Shareholder 22 Phase Out Nuclear Activities Against Against Shareholder 23 Require Independent Board Chairman Against Against Shareholder 24 Provide Right to Act by Written Consent Against For Shareholder GLOBAL PAYMENTS INC. Ticker: GPN Security ID: 37940X102 Meeting Date: SEP 27, 2011 Meeting Type: Annual Record Date: AUG 08, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul R. Garcia For For Management 1.2 Elect Director Michael W. Trapp For For Management 1.3 Elect Director Gerald J. Wilkins For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Authorize a New Class of Common Stock For Against Management 4 Increase Authorized Common Stock For Against Management 5 Amend Charter to Provide For Class A For For Management Common Holders to Receive Equal Consideration as Class B Common Holders in event of any Merger, Consolidation or Business Combination 6 Approve Omnibus Stock Plan For Against Management 7 Approve Omnibus Stock Plan For Against Management 8 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 9 Amend Articles Regarding Arbitration Against Against Shareholder of Shareholder Lawsuits 10 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share H&R BLOCK, INC. Ticker: HRB Security ID: 093671105 Meeting Date: SEP 14, 2011 Meeting Type: Annual Record Date: JUL 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Paul J. Brown For For Management 2 Elect Director William C. Cobb For For Management 3 Elect Director Marvin R. Ellison For For Management 4 Elect Director Robert A. Gerard For For Management 5 Elect Director David B. Lewis For For Management 6 Elect Director Victoria J. Reich For For Management 7 Elect Director Bruce C. Rohde For For Management 8 Elect Director Tom D. Seip For For Management 9 Elect Director Christianna Wood For For Management 10 Elect Director James F. Wright For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Amend Deferred Compensation Plan For For Management 14 Amend Omnibus Stock Plan For For Management 15 Ratify Auditors For For Management H. J. HEINZ COMPANY Ticker: HNZ Security ID: 423074103 Meeting Date: AUG 30, 2011 Meeting Type: Annual Record Date: JUN 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William R. Johnson For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Leonard S. Coleman, Jr. For For Management 4 Elect Director John G. Drosdick For For Management 5 Elect Director Edith E. Holiday For For Management 6 Elect Director Candace Kendle For For Management 7 Elect Director Dean R. O'Hare For For Management 8 Elect Director Nelson Peltz For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director Lynn C. Swann For For Management 11 Elect Director Thomas J. Usher For For Management 12 Elect Director Michael F. Weinstein For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management HELIX ENERGY SOLUTIONS GROUP, INC. Ticker: HLX Security ID: 42330P107 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director T. William Porter For For Management 1.2 Elect Director James A. Watt For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For Against Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management HORACE MANN EDUCATORS CORPORATION Ticker: HMN Security ID: 440327104 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary H. Futrell For For Management 2 Elect Director Stephen J. Hasenmiller For For Management 3 Elect Director Peter H. Heckman For For Management 4 Elect Director Ronald J. Helow For For Management 5 Elect Director Gabriel L. Shaheen For For Management 6 Elect Director Roger J. Steinbecker For For Management 7 Elect Director Robert Stricker For For Management 8 Elect Director Charles R. Wright For For Management 9 Amend Omnibus Stock Plan For Against Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HUMANA INC. Ticker: HUM Security ID: 444859102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Frank A. D'Amelio For For Management 2 Elect Director W. Roy Dunbar For For Management 3 Elect Director Kurt J. Hilzinger For For Management 4 Elect Director David A. Jones, Jr. For For Management 5 Elect Director Michael B. McCallister For For Management 6 Elect Director William J. McDonald For For Management 7 Elect Director William E. Mitchell For For Management 8 Elect Director David B. Nash For For Management 9 Elect Director James J. O'Brien For For Management 10 Elect Director Marissa T. Peterson For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation IAC/INTERACTIVECORP Ticker: IACI Security ID: 44919P508 Meeting Date: JUN 20, 2012 Meeting Type: Annual Record Date: APR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory R. Blatt For For Management 1.2 Elect Director Edgar Bronfman, Jr. For For Management 1.3 Elect Director Chelsea Clinton For For Management 1.4 Elect Director Sonali De Rycker For For Management 1.5 Elect Director Barry Diller For For Management 1.6 Elect Director Michael D. Eisner For For Management 1.7 Elect Director Victor A. Kaufman For For Management 1.8 Elect Director Donald R. Keough For For Management 1.9 Elect Director Bryan Lourd For For Management 1.10 Elect Director Arthur C. Martinez For For Management 1.11 Elect Director David Rosenblatt For For Management 1.12 Elect Director Alan G. Spoon For For Management 1.13 Elect Director Alexander von For For Management Furstenberg 1.14 Elect Director Richard F. Zannino For For Management 2 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Andy D. Bryant For For Management 3 Elect Director Susan L. Decker For For Management 4 Elect Director John J. Donahoe For For Management 5 Elect Director Reed E. Hundt For For Management 6 Elect Director Paul S. Otellini For For Management 7 Elect Director James D. Plummer For For Management 8 Elect Director David S. Pottruck For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alain J.P. Belda For For Management 2 Elect Director William R. Brody For For Management 3 Elect Director Kenneth I. Chenault For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director David N. Farr For For Management 6 Elect Director Shirley Ann Jackson For For Management 7 Elect Director Andrew N. Liveris For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director James W. Owens For For Management 10 Elect Director Samuel J. Palmisano For For Management 11 Elect Director Virginia M. Rometty For For Management 12 Elect Director Joan E. Spero For For Management 13 Elect Director Sidney Taurel For For Management 14 Elect Director Lorenzo H. Zambrano For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder 18 Report on Political Contributions Against Against Shareholder 19 Report on Lobbying Expenses Against Against Shareholder INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 07, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Bronczek For For Management 2 Elect Director Ahmet C. Dorduncu For For Management 3 Elect Director John V. Faraci For For Management 4 Elect Director Stacey J. Mobley For For Management 5 Elect Director Joan E. Spero For For Management 6 Elect Director John L. Townsend, Iii For For Management 7 Elect Director John F. Turner For For Management 8 Elect Director William G. Walter For For Management 9 Elect Director J. Steven Whisler For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder INTUIT INC. Ticker: INTU Security ID: 461202103 Meeting Date: JAN 19, 2012 Meeting Type: Annual Record Date: NOV 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Christopher W. Brody For For Management 2 Elect Director William V. Campbell For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Diane B. Greene For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Suzanne Nora Johnson For For Management 7 Elect Director Dennis D. Powell For For Management 8 Elect Director Brad D. Smith For For Management 9 Ratify Auditors For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management ITT EDUCATIONAL SERVICES, INC. Ticker: ESI Security ID: 45068B109 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Joanna T. Lau For For Management 2 Elect Director Samuel L. Odle For Against Management 3 Elect Director John A. Yena For Against Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation JABIL CIRCUIT, INC. Ticker: JBL Security ID: 466313103 Meeting Date: JAN 26, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martha F. Brooks For For Management 1.2 Elect Director Mel S. Lavitt For For Management 1.3 Elect Director Timothy L. Main For For Management 1.4 Elect Director William D. Morean For For Management 1.5 Elect Director Lawrence J. Murphy For For Management 1.6 Elect Director Frank A. Newman For For Management 1.7 Elect Director Steven A. Raymund For For Management 1.8 Elect Director Thomas A. Sansone For For Management 1.9 Elect Director David M. Stout For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Other Business For Against Management JANUS CAPITAL GROUP INC. Ticker: JNS Security ID: 47102X105 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Elect Director Timothy K. Armour For For Management 3 Elect Director J. Richard Fredericks For For Management 4 Elect Director Lawrence E. Kochard For For Management 5 Ratify Auditors For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 8 Require Independent Board Chairman Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Cullen For For Management 3 Elect Director Ian E.l. Davis For For Management 4 Elect Director Alex Gorsky For For Management 5 Elect Director Michael M.e. Johns For For Management 6 Elect Director Susan L. Lindquist For For Management 7 Elect Director Anne M. Mulcahy For For Management 8 Elect Director Leo F. Mullin For For Management 9 Elect Director William D. Perez For For Management 10 Elect Director Charles Prince For For Management 11 Elect Director David Satcher For For Management 12 Elect Director William C. Weldon For For Management 13 Elect Director Ronald A. Williams For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against Against Shareholder 18 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions 19 Adopt Animal-Free Training Methods Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James A. Bell For For Management 2 Elect Director Crandall C. Bowles For For Management 3 Elect Director Stephen B. Burke For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director James Dimon For For Management 7 Elect Director Timothy P. Flynn For For Management 8 Elect Director Ellen V. Futter For For Management 9 Elect Director Laban P. Jackson, Jr. For For Management 10 Elect Director Lee R. Raymond For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Affirm Political Non-Partisanship Against Against Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Loan Modifications Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 19 Provide Right to Act by Written Consent Against For Shareholder 20 Stock Retention Against Against Shareholder KBR, INC. Ticker: KBR Security ID: 48242W106 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Frank Blount For For Management 1.2 Elect Director Loren K. Carroll For For Management 1.3 Elect Director Linda Z. Cook For For Management 1.4 Elect Director Jack B. Moore For For Management 2 Declassify the Board of Directors For For Management 3 Amend Certificate of Incorporation to For For Management Remove Certain Provisions 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For Against Management LEGG MASON, INC. Ticker: LM Security ID: 524901105 Meeting Date: JUL 26, 2011 Meeting Type: Annual Record Date: MAY 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Harold L. Adams For For Management 1.2 Elect Director John T. Cahill For For Management 1.3 Elect Director Mark R. Fetting For For Management 1.4 Elect Director Margaret Milner For For Management Richardson 1.5 Elect Director Kurt L. Schmoke For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Declassify the Board of Directors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management LEXMARK INTERNATIONAL, INC. Ticker: LXK Security ID: 529771107 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Roy Dunbar For For Management 2 Elect Director Michael J. Maples For For Management 3 Elect Director Stephen R. Hardis For For Management 4 Elect Director William R. Fields For For Management 5 Elect Director Robert Holland, Jr. For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Declassify the Board of Directors Against For Shareholder LOEWS CORPORATION Ticker: L Security ID: 540424108 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence S. Bacow For For Management 2 Elect Director Ann E. Berman For For Management 3 Elect Director Joseph L. Bower For For Management 4 Elect Director Charles M. Diker For For Management 5 Elect Director Jacob A. Frenkel For For Management 6 Elect Director Paul J. Fribourg For For Management 7 Elect Director Walter L. Harris For Against Management 8 Elect Director Philip A. Laskawy For For Management 9 Elect Director Ken Miller For For Management 10 Elect Director Gloria R. Scott For For Management 11 Elect Director Andrew H. Tisch For For Management 12 Elect Director James S. Tisch For For Management 13 Elect Director Jonathan M. Tisch For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Stock Option Plan For For Management 16 Approve Executive Incentive Bonus Plan For For Management 17 Ratify Auditors For For Management LYONDELLBASELL INDUSTRIES N.V. Ticker: LYB Security ID: N53745100 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: APR 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Robin Buchanan as Class II For For Management Director to the Supervisory Board 1b Elect Stephen F. Cooper as Class II For For Management Director to the Supervisory Board 1c Elect Robert G. Gwin as Class II For For Management Director to the Supervisory Board 1d Elect Marvin O. Schlanger as Class II For For Management Director to the Supervisory Board 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Discharge of Management Board For For Management 4 Approve Discharge of Supervisory Board For For Management 5 Ratify PricewaterhouseCoopers as For For Management Auditors 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Approve Remuneration of Supervisory For Against Management Board 8 Approve Dividends of USD 0.25 Per Share For For Management 9 Approve Remuneration Report Containing For For Management Remuneration Policy for Management Board Members 10 Amend Omnibus Stock Plan For For Management 11 Approve Qualified Employee Stock For For Management Purchase Plan MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen F. Bollenbach For For Management 2 Elect Director Deirdre P. Connelly For For Management 3 Elect Director Meyer Feldberg For For Management 4 Elect Director Sara Levinson For For Management 5 Elect Director Terry J. Lundgren For For Management 6 Elect Director Joseph Neubauer For For Management 7 Elect Director Joyce M. Roche For For Management 8 Elect Director Paul C. Varga For For Management 9 Elect Director Craig E. Weatherup For For Management 10 Elect Director Marna C. Whittington For For Management 11 Ratify Auditors For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Phase Out Sale of Raccoon Dog Fur Against Against Shareholder Products MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory H. Boyce For For Management 2 Elect Director Pierre Brondeau For For Management 3 Elect Director Clarence P. Cazalot, Jr. For For Management 4 Elect Director Linda Z. Cook For For Management 5 Elect Director Shirley Ann Jackson For For Management 6 Elect Director Philip Lader For Against Management 7 Elect Director Michael E. J. Phelps For For Management 8 Elect Director Dennis H. Reilley For For Management 9 Ratify Auditors For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Omnibus Stock Plan For Against Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert A. Eckert For For Management 2 Elect Director Enrique Hernandez, Jr. For For Management 3 Elect Director Jeanne P. Jackson For For Management 4 Elect Director Andrew J. Mckenna For For Management 5 Elect Director Donald Thompson For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Omnibus Stock Plan For Against Management 8 Declassify the Board of Directors For For Management 9 Provide Right to Call Special Meeting For For Management 10 Ratify Auditors For For Management 11 Report on Policy Responses to Against Against Shareholder Children's Health Concerns and Fast Food MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Kenneth C. Frazier For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director William B. Harrison Jr. For For Management 6 Elect Director C. Robert Kidder For For Management 7 Elect Director Rochelle B. Lazarus For For Management 8 Elect Director Carlos E. Represas For For Management 9 Elect Director Patricia F. Russo For For Management 10 Elect Director Craig B. Thompson For For Management 11 Elect Director Wendell P. Weeks For For Management 12 Elect Director Peter C. Wendell For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Provide Right to Act by Written Consent Against For Shareholder 16 Amend Bylaws Call Special Meetings Against For Shareholder 17 Report on Charitable and Political Against Against Shareholder Contributions MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 15, 2011 Meeting Type: Annual Record Date: SEP 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability MONSANTO COMPANY Ticker: MON Security ID: 61166W101 Meeting Date: JAN 24, 2012 Meeting Type: Annual Record Date: NOV 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors Janice L. Fields For For Management 2 Elect Directors Hugh Grant For For Management 3 Elect Directors C. Steven McMillan For For Management 4 Elect Directors Robert J. Stevens For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Omnibus Stock Plan For Against Management 8 Report on Risk of Genetically Against Against Shareholder Engineered Products MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gregory Q. Brown For For Management 2 Elect Director William J. Bratton For For Management 3 Elect Director Kenneth C. Dahlberg For For Management 4 Elect Director David W. Dorman For For Management 5 Elect Director Michael V. Hayden For For Management 6 Elect Director Judy C. Lewent For For Management 7 Elect Director Samuel C. Scott, III For For Management 8 Elect Director John A. White For For Management 9 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 10 Ratify Auditors For For Management 11 Encourage Suppliers to Produce Against Against Shareholder Sustainability Reports 12 Stock Retention/Holding Period Against Against Shareholder NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Merrill A. Miller, Jr. For For Management 2 Elect Director Greg L. Armstrong For For Management 3 Elect Director David D. Harrison For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Report on Political Contributions Against Against Shareholder NETAPP, INC. Ticker: NTAP Security ID: 64110D104 Meeting Date: AUG 31, 2011 Meeting Type: Annual Record Date: JUL 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Warmenhoven For For Management 1.2 Elect Director Nicholas G. Moore For For Management 1.3 Elect Director Thomas Georgens For For Management 1.4 Elect Director Jeffry R. Allen For For Management 1.5 Elect Director Allan L. Earhart For For Management 1.6 Elect Director Gerald Held For For Management 1.7 Elect Director T. Michael Nevens For For Management 1.8 Elect Director George T. Shaheen For For Management 1.9 Elect Director Robert T. Wall For For Management 1.10 Elect Director Richard P. Wallace For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management 6 Ratify Auditors For For Management NEWMONT MINING CORPORATION Ticker: NEM Security ID: 651639106 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce R. Brook For For Management 1.2 Elect Director Vincent A. Calarco For For Management 1.3 Elect Director Joseph A. Carrabba For For Management 1.4 Elect Director Noreen Doyle For For Management 1.5 Elect Director Veronica M. Hagen For For Management 1.6 Elect Director Michael S. Hamson For For Management 1.7 Elect Director Jane Nelson For For Management 1.8 Elect Director Richard T. O'Brien For For Management 1.9 Elect Director John B. Prescott For For Management 1.10 Elect Director Donald C. Roth For For Management 1.11 Elect Director Simon R. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Victor H. Fazio For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Stephen E. Frank For For Management 6 Elect Director Bruce S. Gordon For For Management 7 Elect Director Madeleine A. Kleiner For For Management 8 Elect Director Karl J. Krapek For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director Aulana L. Peters For For Management 11 Elect Director Gary Roughead For For Management 12 Elect Director Thomas M. Schoewe For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Amend Certificate of Incorporation of For For Management Titan II, Inc. 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder NU SKIN ENTERPRISES, INC. Ticker: NUS Security ID: 67018T105 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nevin N. Andersen For For Management 1.2 Elect Director Daniel W. Campbell For For Management 1.3 Elect Director M. Truman Hunt For For Management 1.4 Elect Director Andrew D. Lipman For For Management 1.5 Elect Director Steven J. Lund For For Management 1.6 Elect Director Patricia A. Negron For For Management 1.7 Elect Director Neil H. Offen For For Management 1.8 Elect Director Thomas R. Pisano For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 12, 2011 Meeting Type: Annual Record Date: AUG 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency None One Year Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder PARKER-HANNIFIN CORPORATION Ticker: PH Security ID: 701094104 Meeting Date: OCT 26, 2011 Meeting Type: Annual Record Date: AUG 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert G. Bohn For For Management 1.2 Elect Director Linda S. Harty For For Management 1.3 Elect Director William E. Kassling For For Management 1.4 Elect Director Robert J. Kohlhepp For For Management 1.5 Elect Director Klaus-Peter Muller For For Management 1.6 Elect Director Candy M. Obourn For For Management 1.7 Elect Director Joseph M. Scaminace For For Management 1.8 Elect Director Wolfgang R. Schmitt For For Management 1.9 Elect Director Ake Svensson For For Management 1.10 Elect Director James L. Wainscott For For Management 1.11 Elect Director Donald E. Washkewicz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Require Independent Board Chairman Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Indra K. Nooyi For For Management 8 Elect Director Sharon Percy Rockefeller For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Lloyd G. Trotter For For Management 11 Elect Director Daniel Vasella For For Management 12 Elect Director Alberto Weisser For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Omnibus Stock Plan For For Management 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Establish Risk Oversight Committee Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder PETSMART, INC. Ticker: PETM Security ID: 716768106 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angel Cabrera For For Management 2 Elect Director Rita V. Foley For For Management 3 Elect Director Philip L. Francis For For Management 4 Elect Director Rakesh Gangwal For For Management 5 Elect Director Joseph S. Hardin, Jr. For For Management 6 Elect Director Gregory P. Josefowicz For For Management 7 Elect Director Amin I. Khalifa For For Management 8 Elect Director Richard K. Lochridge For For Management 9 Elect Director Robert F. Moran For For Management 10 Elect Director Barbara A. Munder For For Management 11 Elect Director Thomas G. Stemberg For For Management 12 Ratify Auditors For For Management 13 Approve Qualified Employee Stock For For Management Purchase Plan 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director M. Anthony Burns For For Management 3 Elect Director W. Don Cornwell For For Management 4 Elect Director Frances D. Fergusson For For Management 5 Elect Director William H. Gray, III For For Management 6 Elect Director Helen H. Hobbs For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Marc Tessier-Lavigne For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Publish Political Contributions Against Against Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Non-Employee Director Compensation Against Against Shareholder PHILIP MORRIS INTERNATIONAL INC. Ticker: PM Security ID: 718172109 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Harold Brown For For Management 2 Elect Director Mathis Cabiallavetta For For Management 3 Elect DirectorLouis C. Camilleri For For Management 4 Elect DirectorJ. Dudley Fishburn For For Management 5 Elect DirectorJennifer Li For For Management 6 Elect Director Graham Mackay For For Management 7 Elect Director Sergio Marchionne For For Management 8 Elect Director Kalpana Morparia For For Management 9 Elect DirectorLucio A. Noto For For Management 10 Elect DirectorRobert B. Polet For For Management 11 Elect DirectorCarlos Slim Helu For For Management 12 Elect DirectorStephen M. Wolf For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Restricted Stock Plan For Against Management 16 Require Independent Board Chairman Against Against Shareholder 17 Establish Ethics Committee to Review Against Against Shareholder Marketing Activities POLARIS INDUSTRIES INC. Ticker: PII Security ID: 731068102 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Annette K. Clayton For For Management 1.2 Elect Director Gregory R. Palen For For Management 1.3 Elect Director John P. Wiehoff For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PPG INDUSTRIES, INC. Ticker: PPG Security ID: 693506107 Meeting Date: APR 19, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles E. Bunch For For Management 1.2 Elect Director Robert Ripp For For Management 1.3 Elect Director Thomas J. Usher For For Management 1.4 Elect Director David R. Whitwam For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management PRICELINE.COM INCORPORATED Ticker: PCLN Security ID: 741503403 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffery H. Boyd For For Management 1.2 Elect Director Ralph M. Bahna For For Management 1.3 Elect Director Howard W. Barker, Jr. For For Management 1.4 Elect Director Jan L. Docter For For Management 1.5 Elect Director Jeffrey E. Epstein For For Management 1.6 Elect Director James M. Guyette For For Management 1.7 Elect Director Nancy B. Peretsman For For Management 1.8 Elect Director Craig W. Rydin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Keyser For For Management 2 Elect Director Luca Maestri For For Management 3 Elect Director Elizabeth E. Tallett For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Gaston Caperton For For Management 4 Elect Director Gilbert F. Casellas For For Management 5 Elect Director James G. Cullen For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Mark B. Grier For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director Martina Hund-Mejean For For Management 10 Elect Director Karl J. Krapek For For Management 11 Elect Director Chrisitne A. Poon For For Management 12 Elect Director John R. Strangfeld For For Management 13 Elect Director James A. Unruh For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Eliminate Supermajority Voting For For Management Provisions 17 Require Independent Board Chairman Against Against Shareholder PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED Ticker: PEG Security ID: 744573106 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Albert R. Gamper, Jr. For For Management 2 Elect Director Conrad K. Harper For For Management 3 Elect Director William V. Hickey For For Management 4 Elect Director Ralph Izzo For For Management 5 Elect Director Shirley Ann Jackson For For Management 6 Elect Director David Lilley For For Management 7 Elect Director Thomas A. Renyi For For Management 8 Elect Director Hak Cheol Shin For For Management 9 Elect Director Richard J. Swift For For Management 10 Elect Director Susan Tomasky For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management RESEARCH IN MOTION LIMITED Ticker: RIM Security ID: 760975102 Meeting Date: JUL 12, 2011 Meeting Type: Annual Record Date: MAY 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Balsillie For For Management 1.2 Elect Director Mike Lazaridis For For Management 1.3 Elect Director David Kerr For For Management 1.4 Elect Director Claudia Kotchka For For Management 1.5 Elect Director Roger Martin For For Management 1.6 Elect Director John Richardson For For Management 1.7 Elect Director Barbara Stymiest For For Management 1.8 Elect Director Antonio Viana-Baptista For For Management 1.9 Elect Director John Wetmore For For Management 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 3 Require Independent Board Chairman Against For Shareholder SAIC, INC. Ticker: SAI Security ID: 78390X101 Meeting Date: JUN 15, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director France A. Cordova For For Management 2 Elect Director Jere A. Drummond For For Management 3 Elect Director Thomas F. Frist, III For For Management 4 Elect Director John J. Hamre For For Management 5 Elect Director Miriam E. John For For Management 6 Elect Director Anita K. Jones For For Management 7 Elect Director John P. Jumper For For Management 8 Elect Director Harry M.J. Kraemer, Jr. For For Management 9 Elect Director Lawrence C. Nussdorf For For Management 10 Elect Director Edward J. Sanderson, Jr. For For Management 11 Elect Director A. Thomas Young For For Management 12 Approve Merger Agreement For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Provide Right to Act by Written Consent Against For Shareholder SAUER-DANFOSS INC. Ticker: SHS Security ID: 804137107 Meeting Date: JUN 06, 2012 Meeting Type: Annual Record Date: APR 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Niels B. Christiansen For For Management 1.2 Elect Director Jorgen M. Clausen For For Management 1.3 Elect Director Kim Fausing For For Management 1.4 Elect Director Richard J. Freeland For For Management 1.5 Elect Director Per Have For For Management 1.6 Elect Director William E. Hoover, Jr. For For Management 1.7 Elect Director Johannes F. Kirchhoff For For Management 1.8 Elect Director Sven Ruder For For Management 1.9 Elect Director Anders Stahlschmidt For For Management 1.10 Elect Director Steven H. Wood For For Management 2 Ratify Auditors For For Management SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter L.S. Currie For For Management 1.2 Elect Director Tony Isaac For For Management 1.3 Elect Director K. Vaman Kamath For For Management 1.4 Elect Director Paal Kibsgaard For For Management 1.5 Elect Director Nikolay Kudryavtsev For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Michael E. Marks For For Management 1.8 Elect Director Elizabeth Moler For For Management 1.9 Elect Director Lubna S. Olayan For For Management 1.10 Elect Director Leo Rafael Reif For For Management 1.11 Elect Director Tore I. Sandvold For For Management 1.12 Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Non-Employee Director Omnibus For For Management Stock Plan SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Melvyn E. Bergstein For For Management 2 Elect Director Larry C. Glasscock For For Management 3 Elect Director Karen N. Horn For For Management 4 Elect Director Allan Hubbard For For Management 5 Elect Director Reuben S. Leibowitz For For Management 6 Elect Director Daniel C. Smith For For Management 7 Elect Director J. Albert Smith, Jr. For For Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 9 Ratify Auditors For For Management 10 Amend Omnibus Stock Plan For Against Management SMITHFIELD FOODS, INC. Ticker: SFD Security ID: 832248108 Meeting Date: SEP 21, 2011 Meeting Type: Annual Record Date: JUL 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Margaret G. Lewis For For Management 2 Elect Director David C. Nelson For For Management 3 Elect Director Frank S. Royal For For Management 4 Elect Director Richard T. Crowder For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management 8 Declassify the Board of Directors Against For Shareholder ST. JUDE MEDICAL, INC. Ticker: STJ Security ID: 790849103 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John W. Brown For For Management 2 Elect Director Daniel J. Starks For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Declassify the Board of Directors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management SUNCOR ENERGY INC Ticker: SU Security ID: 867224107 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mel E. Benson For For Management 1.2 Elect Director Dominic D'Alessandro For For Management 1.3 Elect Director John T. Ferguson For For Management 1.4 Elect Director W. Douglas Ford For For Management 1.5 Elect Director Paul Haseldonckx For For Management 1.6 Elect Director John R. Huff For For Management 1.7 Elect Director Jacques Lamarre For For Management 1.8 Elect Director Maureen McCaw For For Management 1.9 Elect Director Michael W. O'Brien For For Management 1.10 Elect Director James W. Simpson For For Management 1.11 Elect Director Eira M. Thomas For For Management 1.12 Elect Director Steven W. Williams For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 25, 2011 Meeting Type: Annual Record Date: AUG 26, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen M. Bennett For For Management 2 Elect Director Michael A. Brown For For Management 3 Elect Director Frank E. Dangeard For For Management 4 Elect Director Geraldine B. Laybourne For For Management 5 Elect Director David L. Mahoney For For Management 6 Elect Director Robert S. Miller For For Management 7 Elect Director Enrique Salem For For Management 8 Elect Director Daniel H. Schulman For For Management 9 Elect Director V. Paul Unruh For For Management 10 Ratify Auditors For For Management 11 Amend Outside Director Stock For For Management Awards/Options in Lieu of Cash 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings TECH DATA CORPORATION Ticker: TECD Security ID: 878237106 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kathleen Misunas For For Management 2 Elect Director Thomas I. Morgan For For Management 3 Elect Director Steven A. Raymund For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Executive Incentive Bonus Plan For For Management TECK RESOURCES LIMITED Ticker: TCK.B Security ID: 878742204 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mayank M. Ashar For For Management 1.2 Elect Director J. Brian Aune For For Management 1.3 Elect Director Jalynn H. Bennett For For Management 1.4 Elect Director Hugh J. Bolton For Withhold Management 1.5 Elect Director Felix P. Chee For For Management 1.6 Elect Director Jack L. Cockwell For For Management 1.7 Elect Director Norman B. Keevil For For Management 1.8 Elect Director Norman B. Keevil, III For For Management 1.9 Elect Director Takeshi Kubota For For Management 1.10 Elect Director Takashi Kuriyama For For Management 1.11 Elect Director Donald R. Lindsay For For Management 1.12 Elect Director Janice G. Rennie For For Management 1.13 Elect Director Warren S.R. Seyffert For For Management 1.14 Elect Director Chris M.T. Thompson For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433100 Meeting Date: JAN 13, 2012 Meeting Type: Special Record Date: DEC 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Charter to Reclassify Special For For Management Common Shares 2 Approve Reclassification of Special For For Management Common Shares 3 Amend Charter to Adjust Voting Power For For Management of Series A Common Shares and Common Shares 4 Approve Adjustment of Voting Power of For For Management Series A Common Shares and Common Shares 5 Amend Charter to Eliminate Certain For For Management Provisions Relating to Preferred Shares and Tracking Stock 6 Approve Omnibus Stock Plan For Against Management 7 Amend Non-Employee Director Stock For For Management Option Plan 8 Adjourn Meeting For Against Management TELEPHONE AND DATA SYSTEMS, INC. Ticker: TDS Security ID: 879433829 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C.A. Davis For For Management 1.2 Elect Director C.D. O'Leary For For Management 1.3 Elect Director M.H. Saranow For For Management 1.4 Elect Director G.L. Sugarman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share TEMPUR-PEDIC INTERNATIONAL INC. Ticker: TPX Security ID: 88023U101 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Evelyn S. Dilsaver For For Management 2 Elect Director Frank Doyle For For Management 3 Elect Director John A. Heil For For Management 4 Elect Director Peter K. Hoffman For For Management 5 Elect Director Sir Paul Judge For For Management 6 Elect Director Nancy F. Koehn For For Management 7 Elect Director Christopher A. Masto For For Management 8 Elect Director P. Andrews McLane For For Management 9 Elect Director Mark Sarvary For For Management 10 Elect Director Robert B. Trussell, Jr. For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TESORO CORPORATION Ticker: TSO Security ID: 881609101 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Rodney F. Chase For For Management 2 Elect Director Gregory J. Goff For For Management 3 Elect Director Robert W. Goldman For For Management 4 Elect Director Steven H. Grapstein For For Management 5 Elect Director David Lilley For For Management 6 Elect Director J.W. Nokes For For Management 7 Elect Director Susan Tomasky For For Management 8 Elect Director Michael E. Wiley For For Management 9 Elect Director Patrick Y. Yang For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management THE COCA-COLA COMPANY Ticker: KO Security ID: 191216100 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Herbert A. Allen For For Management 2 Elect Director Ronald W. Allen For For Management 3 Elect Director Howard G. Buffett For For Management 4 Elect Director Richard M. Daley For For Management 5 Elect Director Barry Diller For For Management 6 Elect Director Evan G. Greenberg For For Management 7 Elect Director Alexis M. Herman For For Management 8 Elect Director Muhtar Kent For For Management 9 Elect Director Donald R. Keough For For Management 10 Elect Director Robert A. Kotick For For Management 11 Elect Director Maria Elena Lagomasino For For Management 12 Elect Director Donald F. McHenry For For Management 13 Elect Director Sam Nunn For For Management 14 Elect Director James D. Robinson, III For For Management 15 Elect Director Peter V. Ueberroth For For Management 16 Elect Director Jacob Wallenberg For For Management 17 Elect Director James B. Williams For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HERSHEY COMPANY Ticker: HSY Security ID: 427866108 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director P.M. Arway For For Management 1.2 Elect Director J.P. Bilbrey For For Management 1.3 Elect Director R.F. Cavanaugh For For Management 1.4 Elect Director C.A. Davis For For Management 1.5 Elect Director R.M. Malcolm For For Management 1.6 Elect Director J.M. Mead For For Management 1.7 Elect Director J.E. Nevels For For Management 1.8 Elect Director A.J. Palmer For For Management 1.9 Elect Director T.J. Ridge For For Management 1.10 Elect Director D.L. Shedlarz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Francis S. Blake For For Management 3 Elect Director Ari Bousbib For For Management 4 Elect Director Gregory D. Brenneman For For Management 5 Elect Director J. Frank Brown For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Elect Director Ronald L. Sargent For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Amend Qualified Employee Stock For For Management Purchase Plan 14 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote 15 Prepare Employment Diversity Report Against Against Shareholder 16 Amend Right to Act by Written Consent Against For Shareholder 17 Amend Bylaws Call Special Meetings Against For Shareholder 18 Report on Charitable Contributions Against Against Shareholder 19 Adopt Storm Water Run-off Management Against Against Shareholder Policy THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 11, 2011 Meeting Type: Annual Record Date: AUG 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angela F. Braly For For Management 2 Elect Director Kenneth I. Chenault For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Susan Desmond-Hellmann For For Management 5 Elect Director Robert A. McDonald For For Management 6 Elect Director W. James McNerney, Jr. For For Management 7 Elect Director Johnathan A. Rodgers For For Management 8 Elect Director Margaret C. Whitman For For Management 9 Elect Director Mary Agnes Wilderotter For For Management 10 Elect Director Patricia A. Woertz For For Management 11 Elect Director Ernesto Zedillo For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Amend Articles of Incorporation For For Management 16 Provide for Cumulative Voting Against For Shareholder 17 Phase Out Use of Laboratory Animals in Against Against Shareholder Pet Food Product Testing 18 Report on Political Contributions and Against Against Shareholder Provide Advisory Vote TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director William P. Barr For For Management 3 Elect Director Jeffrey L. Bewkes For For Management 4 Elect Director Stephen F. Bollenbach For For Management 5 Elect Director Robert C. Clark For For Management 6 Elect Director Mathias Dopfner For For Management 7 Elect Director Jessica P. Einhorn For For Management 8 Elect Director Fred Hassan For For Management 9 Elect Director Kenneth J. Novack For For Management 10 Elect Director Paul D. Wachter For For Management 11 Elect Director Deborah C. Wright For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder TYCO INTERNATIONAL LTD. Ticker: TYC Security ID: H89128104 Meeting Date: MAR 07, 2012 Meeting Type: Annual Record Date: JAN 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal 2010/2011 2 Approve Discharge of Board and Senior For For Management Management 3.1 Elect Edward D. Breen as Director For For Management 3.2 Elect Michael Daniels as Director For For Management 3.3 Reelect Timothy Donahue as Director For For Management 3.4 Reelect Brian Duperreault as Director For For Management 3.5 Reelect Bruce Gordon as Director For For Management 3.6 Reelect Rajiv L. Gupta as Director For For Management 3.7 Reelect John Krol as Director For For Management 3.8 Reelect Brendan O'Neill as Director For For Management 3.9 Reelect Dinesh Paliwal as Director For For Management 3.10 Reelect William Stavropoulos as For For Management Director 3.11 Reelect Sandra Wijnberg as Director For For Management 3.12 Reelect R. David Yost as Director For For Management 4a Ratify Deloitte AG as Auditors For For Management 4b Appoint Deloitte & Touche LLP as For For Management Independent Registered Public Accounting Firm for Fiscal 2011/2012 4c Ratify PricewaterhouseCoopers AG as For For Management Special Auditors 5a Approve Allocation of Income For For Management 5b Approve Consolidated Reserves For For Management 5c Approve Ordinary Cash Dividend For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Amend Articles of Association For For Management Regarding Book Entry Securities and Transfer of Registered Seat TYSON FOODS, INC. Ticker: TSN Security ID: 902494103 Meeting Date: FEB 03, 2012 Meeting Type: Annual Record Date: DEC 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Tyson For For Management 1.2 Elect Director Kathleen M. Bader For For Management 1.3 Elect Director Gaurdie E. Banister, Jr. For For Management 1.4 Elect Director Jim Kever For For Management 1.5 Elect Director Kevin M. McNamara For For Management 1.6 Elect Director Brad T. Sauer For For Management 1.7 Elect Director Robert Thurber For For Management 1.8 Elect Director Barbara A. Tyson For For Management 1.9 Elect Director Albert C. Zapanta For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For For Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Roland A. Hernandez For For Management 7 Elect Director Joel W. Johnson For For Management 8 Elect Director Olivia F. Kirtley For For Management 9 Elect Director Jerry W. Levin For For Management 10 Elect Director David B. O'Maley For For Management 11 Elect Director O'dell M. Owens, M.D., For For Management M.P.H. 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For For Management 14 Elect Director Doreen Woo Ho For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Andrew H. Card, Jr. For For Management 2 Elect Director Erroll B. Davis, Jr. For For Management 3 Elect Director Thomas J. Donohue For For Management 4 Elect Director Archie W. Dunham For For Management 5 Elect Director Judith Richards Hope For For Management 6 Elect Director Charles C. Krulak For For Management 7 Elect Director Michael R. McCarthy For For Management 8 Elect Director Michael W. McConnell For For Management 9 Elect Director Thomas F. McLarty, III For For Management 10 Elect Director Steven R. Rogel For For Management 11 Elect Director Jose H. Villarreal For For Management 12 Elect Director James R. Young For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Stock Retention Against Against Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Michael J. Burns For For Management 3 Elect Director D. Scott Davis For For Management 4 Elect Director Stuart E. Eizenstat For For Management 5 Elect Director Michael L. Eskew For For Management 6 Elect Director William R. Johnson For For Management 7 Elect Director Candace Kendle For For Management 8 Elect Director Ann M. Livermore For For Management 9 Elect Director Rudy H.P. Markham For For Management 10 Elect Director Clark T. Randt, Jr. For For Management 11 Elect Director John W. Thompson For For Management 12 Elect Director Carol B. Tome For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Amend Qualified Employee Stock For For Management Purchase Plan 16 Report on Lobbying Contributions and Against Against Shareholder Expenses UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Louis R. Chenevert For For Management 2 Elect Director John V. Faraci For For Management 3 Elect Director Jean-Pierre Garnier, Ph. For For Management D. 4 Elect Director Jamie S. Gorelick For For Management 5 Elect Director Edward A. Kangas For For Management 6 Elect Director Ellen J. Kullman For For Management 7 Elect Director Richard D. McCormick For For Management 8 Elect Director Harold McGraw, III For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director H. Patrick Swygert For For Management 11 Elect Director Andre Villeneuve For For Management 12 Elect Director Christine Todd Whitman For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation UNITED THERAPEUTICS CORPORATION Ticker: UTHR Security ID: 91307C102 Meeting Date: JUN 26, 2012 Meeting Type: Annual Record Date: APR 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martine Rothblatt For For Management 1.2 Elect Director Louis Sullivan For For Management 1.3 Elect Director Ray Kurzweil For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Qualified Employee Stock For For Management Purchase Plan 4 Ratify Auditors For For Management UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P102 Meeting Date: JUN 04, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William C. Ballard, Jr. For For Management 2 Elect Director Richard T. Burke For For Management 3 Elect Director Robert J. Darretta For For Management 4 Elect Director Stephen J. Hemsley For For Management 5 Elect Director Michele J. Hooper For For Management 6 Elect Director Rodger A. Lawson For For Management 7 Elect Director Douglas W. Leatherdale For For Management 8 Elect Director Glenn M. Renwick For For Management 9 Elect Director Kenneth I. Shine For For Management 10 Elect Director Gail R. Wilensky For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Report on Lobbying Payments and Policy Against Against Shareholder URS CORPORATION Ticker: URS Security ID: 903236107 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mickey P. Foret For For Management 2 Elect Director William H. Frist For For Management 3 Elect Director Lydia H. Kennard For For Management 4 Elect Director Donald R. Knauss For For Management 5 Elect Director Martin M. Koffel For For Management 6 Elect Director Joseph W. Ralston For For Management 7 Elect Director John D. Roach For For Management 8 Elect Director Douglas W. Stotlar For For Management 9 Elect Director William P. Sullivan For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Stock Retention/Holding Period Against Against Shareholder VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ronald K. Calgaard For For Management 2 Elect Director Jerry D. Choate For For Management 3 Elect Director Ruben M. Escobedo For For Management 4 Elect Director William R. Klesse For For Management 5 Elect Director Bob Marbut For For Management 6 Elect Director Donald L. Nickles For For Management 7 Elect Director Philip J. Pfeiffer For For Management 8 Elect Director Robert A. Profusek For For Management 9 Elect Director Susan Kaufman Purcell For For Management 10 Elect Director Stephen M. Waters For For Management 11 Elect Director Randall J. Weisenburger For For Management 12 Elect Director Rayford Wilkins, Jr. For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Political Contributions Against Against Shareholder 16 Report on Accident Risk Reduction Against Against Shareholder Efforts VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Carrion For For Management 2 Elect Director Melanie L. Healey For For Management 3 Elect Director M. Frances Keeth For For Management 4 Elect Director Robert W. Lane For For Management 5 Elect Director Lowell C. McAdam For For Management 6 Elect Director Sandra O. Moose For For Management 7 Elect Director Joseph Neubauer For For Management 8 Elect Director Donald T. Nicolaisen For For Management 9 Elect Director Clarence Otis, Jr. For For Management 10 Elect Director Hugh B. Price For For Management 11 Elect Director Rodney E. Slater For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Disclose Prior Government Service Against Against Shareholder 15 Report on Lobbying Payments and Policy Against Against Shareholder 16 Performance-Based and/or Time-Based Against For Shareholder Equity Awards 17 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 18 Provide Right to Act by Written Consent Against For Shareholder 19 Commit to Wireless Network Neutrality Against Against Shareholder VISA INC. Ticker: V Security ID: 92826C839 Meeting Date: JAN 31, 2012 Meeting Type: Annual Record Date: DEC 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gary P. Coughlan For For Management 2 Elect Director Mary B. Cranston For For Management 3 Elect Director Francisco Javier For For Management Fernandez-Carbajal 4 Elect Director Robert W. Matschullat For For Management 5 Elect Director Cathy E. Minehan For For Management 6 Elect Director Suzanne Nora Johnson For For Management 7 Elect Director David J. Pang For For Management 8 Elect Director Joseph W. Saunders For For Management 9 Elect Director William S. Shanahan For For Management 10 Elect Director John A. Swainson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Amend Omnibus Stock Plan For For Management 13 Ratify Auditors For For Management W&T OFFSHORE, INC. Ticker: WTI Security ID: 92922P106 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: APR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Virginia Boulet For For Management 1.2 Elect Director Samir G. Gibara For For Management 1.3 Elect Director Robert I. Israel For For Management 1.4 Elect Director Stuart B. Katz For For Management 1.5 Elect Director Tracy W. Krohn For Withhold Management 1.6 Elect Director S. James Nelson, Jr. For For Management 1.7 Elect Director B. Frank Stanley For For Management 2 Increase Authorized Preferred Stock For Against Management 3 Ratify Auditors For For Management WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aida M. Alvarez For For Management 2 Elect Director James W. Breyer For For Management 3 Elect Director M. Michele Burns For For Management 4 Elect Director James I. Cash, Jr. For For Management 5 Elect Director Roger C. Corbett For For Management 6 Elect Director Douglas N. Daft For For Management 7 Elect Director Michael T. Duke For For Management 8 Elect Director Marissa A. Mayer For For Management 9 Elect Director Gregory B. Penner For For Management 10 Elect Director Steven S. Reinemund For For Management 11 Elect Director H. Lee Scott, Jr. For For Management 12 Elect Director Arne M. Sorenson For For Management 13 Elect Director Jim C. Walton For For Management 14 Elect Director S. Robson Walton For For Management 15 Elect Director Christopher J. Williams For For Management 16 Elect Director Linda S. Wolf For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Report on Political Contributions Against Against Shareholder 20 Request Director Nominee with Patient Against Against Shareholder Safety and Healthcare Quality Experience 21 Performance-Based Equity Awards Against For Shareholder WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 11, 2012 Meeting Type: Annual Record Date: NOV 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Brailer For For Management 2 Elect Director Steven A. Davis For For Management 3 Elect Director William C. Foote For For Management 4 Elect Director Mark P. Frissora For For Management 5 Elect Director Ginger L. Graham For For Management 6 Elect Director Alan G. McNally For For Management 7 Elect Director Nancy M. Schlichting For For Management 8 Elect Director David Y. Schwartz For For Management 9 Elect Director Alejandro Silva For For Management 10 Elect Director James A. Skinner For For Management 11 Elect Director Gregory D. Wasson For For Management 12 Ratify Auditors For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Adopt Retention Ratio for Executives Against For Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Baker, II For For Management 2 Elect Director Elaine L. Chao For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Lloyd H. Dean For For Management 5 Elect Director Susan E. Engel For For Management 6 Elect Director Enrique Hernandez, Jr. For For Management 7 Elect Director Donald M. James For For Management 8 Elect Director Cynthia H. Milligan For For Management 9 Elect Director Nicholas G. Moore For For Management 10 Elect Director Federico F. Pena For For Management 11 Elect Director Philip J. Quigley For Against Management 12 Elect Director Judith M. Runstad For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director John G. Stumpf For For Management 15 Elect Director Susan G. Swenson For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Ratify Auditors For For Management 18 Require Independent Board Chairman Against Against Shareholder 19 Provide for Cumulative Voting Against For Shareholder 20 Adopt Proxy Access Right Against For Shareholder 21 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations YUM! BRANDS, INC. Ticker: YUM Security ID: 988498101 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. Dorman For For Management 2 Elect Director Massimo Ferragamo For For Management 3 Elect Director Mirian M. Graddick-Weir For For Management 4 Elect Director J. David Grissom For For Management 5 Elect Director Bonnie G. Hill For For Management 6 Elect Director Jonathan S. Linen For For Management 7 Elect Director Thomas C. Nelson For For Management 8 Elect Director David C. Novak For For Management 9 Elect Director Thomas M. Ryan For For Management 10 Elect Director Jing-Shyh S. Su For For Management 11 Elect Director Robert D. Walter For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder 15 Adopt and Implement Sustainable Palm Against For Shareholder Oil Policy Capital Value ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder 8 Stock Retention/Holding Period Against Against Shareholder 9 Cease Compliance Adjustments to Against Against Shareholder Performance Criteria 10 Pro-rata Vesting of Equity Plans Against For Shareholder ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 12, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward W. Barnholt For For Management 2 Elect Director Michael R. Cannon For For Management 3 Elect Director James E. Daley For For Management 4 Elect Director Charles M. Geschke For For Management 5 Elect Director Shantanu Narayen For For Management 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Fernando Aguirre For For Management 2 Elect Director Mark T. Bertolini For For Management 3 Elect Director Frank M. Clark For For Management 4 Elect Director Betsy Z. Cohen For For Management 5 Elect Director Molly J. Coye For For Management 6 Elect Director Roger N. Farah For For Management 7 Elect Director Barbara Hackman Franklin For For Management 8 Elect Director Jeffrey E. Garten For For Management 9 Elect Director Ellen M. Hancock For For Management 10 Elect Director Richard J. Harrington For For Management 11 Elect Director Edward J. Ludwig For For Management 12 Elect Director Joseph P. Newhouse For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Provide for Cumulative Voting Against For Shareholder 16 Report on Political Contributions Against Against Shareholder ALTRIA GROUP, INC. Ticker: MO Security ID: 02209S103 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Elizabeth E. Bailey For For Management 2 Elect Director Gerald L. Baliles For For Management 3 Elect Director Martin J. Barrington For For Management 4 Elect Director John T. Casteen III For For Management 5 Elect Director Dinyar S. Devitre For For Management 6 Elect Director Thomas F. Farrell II For For Management 7 Elect Director Thomas W. Jones For For Management 8 Elect Director W. Leo Kiely III For For Management 9 Elect Director Kathryn B. McQuade For For Management 10 Elect Director George Munoz For For Management 11 Elect Director Nabil Y. Sakkab For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Report on Lobbying Payments and Policy Against Against Shareholder AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nicholas K. Akins For For Management 2 Elect Director David J. Anderson For For Management 3 Elect Director James F. Cordes For For Management 4 Elect Director Ralph D. Crosby, Jr. For For Management 5 Elect Director Linda A. Goodspeed For For Management 6 Elect Director Thomas E. Hoaglin For For Management 7 Elect Director Michael G. Morris For For Management 8 Elect Director Richard C. Notebaert For For Management 9 Elect Director Lionel L. Nowell, III For For Management 10 Elect Director Richard L. Sandor For For Management 11 Elect Director Sara Martinez Tucker For For Management 12 Elect Director John F. Turner For For Management 13 Approve Executive Incentive Bonus Plan For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN INTERNATIONAL GROUP, INC. Ticker: AIG Security ID: 026874784 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert H. Benmosche For For Management 2 Elect Director W. Don Cornwell For For Management 3 Elect Director John H. Fitzpatrick For For Management 4 Elect Director Laurette T. Koellner For For Management 5 Elect Director Donald H. Layton For For Management 6 Elect Director Christopher S. Lynch For For Management 7 Elect Director Arthur C. Martinez For For Management 8 Elect Director George L. Miles, Jr. For For Management 9 Elect Director Henry S. Miller For For Management 10 Elect Director Robert S. Miller For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ronald A. Rittenmeyer For For Management 13 Elect Director Douglas M. Steenland For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management AMERIPRISE FINANCIAL, INC. Ticker: AMP Security ID: 03076C106 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lon R. Greenberg For For Management 2 Elect Director Warren D. Knowlton For For Management 3 Elect Director Jeffrey Noddle For For Management 4 Elect Director Robert F. Sharpe, Jr. For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David Baltimore For For Management 2 Elect Director Frank J. Biondi, Jr. For For Management 3 Elect Director Robert A. Bradway For For Management 4 Elect Director Francois De Carbonnel For For Management 5 Elect Director Vance D. Coffman For For Management 6 Elect Director Rebecca M. Henderson For For Management 7 Elect Director Frank C. Herringer For For Management 8 Elect Director Tyler Jacks For For Management 9 Elect Director Gilbert S. Omenn For For Management 10 Elect Director Judith C. Pelham For For Management 11 Elect Director J. Paul Reason For For Management 12 Elect Director Leonard D. Schaeffer For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Elect Director Ronald D. Sugar For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder 19 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Limit CEO to Serving on only One Other Against Against Shareholder Board APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Scott D. Josey For For Management 2 Elect Director George D. Lawrence For For Management 3 Elect Director Rodman D. Patton For For Management 4 Elect Director Charles J. Pitman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors Against For Shareholder APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: JAN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aart J. de Geus For For Management 2 Elect Director Stephen R. Forrest For For Management 3 Elect Director Thomas J. Iannotti For For Management 4 Elect Director Susan M. James For For Management 5 Elect Director Alexander A. Karsner For For Management 6 Elect Director Gerhard H. Parker For For Management 7 Elect Director Dennis D. Powell For For Management 8 Elect Director Willem P. Roelandts For For Management 9 Elect Director James E. Rogers For For Management 10 Elect Director Michael R. Splinter For For Management 11 Elect Director Robert H. Swan For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect DirectorJames H. Blanchard For For Management 5 Elect DirectorJaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director John B. McCoy For For Management 9 Elect Director Joyce M. Roche For For Management 10 Elect Director Matthew K. Rose For For Management 11 Elect Director Laura D'Andrea Tyson For For Management 12 Ratification Of Appointment Of For For Management Independent Auditors. 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent For For Management 15 Report on Political Contributions Against Against Shareholder 16 Commit to Wireless Network Neutrality Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder AVERY DENNISON CORPORATION Ticker: AVY Security ID: 053611109 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John T. Cardis For For Management 2 Elect Director David E. I. Pyott For For Management 3 Elect Director Dean A. Scarborough For For Management 4 Elect Director Julia A. Stewart For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For Against Management 7 Ratify Auditors For For Management BAKER HUGHES INCORPORATED Ticker: BHI Security ID: 057224107 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry D. Brady For For Management 1.2 Elect Director Clarence P. Cazalot, Jr. For For Management 1.3 Elect Director Martin S. Craighead For For Management 1.4 Elect Director Chad C. Deaton For For Management 1.5 Elect Director Anthony G. Fernandes For For Management 1.6 Elect Director Claire W. Gargalli For For Management 1.7 Elect Director Pierre H. Jungels For For Management 1.8 Elect Director James A. Lash For For Management 1.9 Elect Director J. Larry Nichols For For Management 1.10 Elect Director H. John Riley, Jr. For For Management 1.11 Elect Director J. W. Stewart For For Management 1.12 Elect Director Charles L. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mukesh D. Ambani For For Management 2 Elect Director Susan S. Bies For For Management 3 Elect Director Frank P. Bramble, Sr. For For Management 4 Elect Director Virgis W. Colbert For For Management 5 Elect Director Charles K. Gifford For For Management 6 Elect Director Charles O. Holliday, Jr. For For Management 7 Elect Director Monica C. Lozano For For Management 8 Elect Director Thomas J. May For For Management 9 Elect Director Brian T. Moynihan For For Management 10 Elect Director Donald E. Powell For For Management 11 Elect Director Charles O. Rossotti For Against Management 12 Elect Director Robert W. Scully For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management 15 Disclose Prior Government Service Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Stock Retention/Holding Period Against Against Shareholder 18 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations 19 Prohibit Political Contributions Against Against Shareholder BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 05, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Donald R. Keough For For Management 1.10 Elect Director Thomas S. Murphy For For Management 1.11 Elect Director Ronald L. Olson For For Management 1.12 Elect Director Walter Scott, Jr. For For Management 2 Adopt Policy on Succession Planning Against Against Shareholder BLACKROCK, INC. Ticker: BLK Security ID: 09247X101 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William S. Demchak For For Management 2 Elect Director Laurence D. Fink For For Management 3 Elect Director Robert S. Kapito For For Management 4 Elect Director Thomas H. O'Brien For For Management 5 Elect Director Ivan G. Seidenberg For For Management 6 Declassify the Board of Directors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Ratify Auditors For For Management CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Increase Authorized Common Stock For For Management 3.1 Elect Director Fred R. Nichols For For Management 3.2 Elect Director Harvey P. Perry For For Management 3.3 Elect Director Laurie A. Siegel For For Management 3.4 Elect Director Joseph R. Zimmel For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Performance-Based and/or Time-Based Against For Shareholder Equity Awards 7 Adopt Policy on Bonus Banking Against Against Shareholder 8 Report on Political Contributions Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Adopt Guidelines for Country Selection Against Against Shareholder 18 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Request Director Nominee with Against Against Shareholder Environmental Qualifications CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: DEC 07, 2011 Meeting Type: Annual Record Date: OCT 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Arun Sarin For For Management 11 Elect Director Steven M. West For For Management 12 Elect Director Jerry Yang For For Management 13 Amend Omnibus Stock Plan For Against Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability 18 Report on Internet Fragmentation Against For Shareholder 19 Stock Retention/Holding Period Against For Shareholder CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Franz B. Humer For For Management 2 Elect Director Robert L. Joss For For Management 3 Elect Director Michael E. O'Neill For For Management 4 Elect Director Vikram S. Pandit For For Management 5 Elect Director Lawrence R. Ricciardi For For Management 6 Elect Director Judith Rodin For For Management 7 Elect Director Robert L. Ryan For For Management 8 Elect Director Anthony M. Santomero For For Management 9 Elect Director Joan E. Spero For For Management 10 Elect Director Diana L. Taylor For For Management 11 Elect Director William S. Thompson, Jr. For For Management 12 Elect Director Ernesto Zedillo Ponce For For Management de Leon 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For Against Management 15 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 16 Disclose Prior Government Service Against Against Shareholder 17 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures 18 Stock Retention/Holding Period Against Against Shareholder 19 Require Audit Committee Review and Against Against Shareholder Report on Controls Related to Loans, Foreclosure and Securitizations COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: MAR 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For Withhold Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For Withhold Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For Withhold Management 2 Ratify Auditors For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Restore or Provide for Cumulative Against For Shareholder Voting 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 09, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Armitage For For Management 2 Elect Director Richard H. Auchinleck For For Management 3 Elect Director James E. Copeland, Jr. For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Ruth R. Harkin For For Management 6 Elect Director Ryan M. Lance For For Management 7 Elect Director Mohd H. Marican For For Management 8 Elect Director Harold W. McGraw, III For For Management 9 Elect Director James J. Mulva For For Management 10 Elect Director Robert A. Niblock For For Management 11 Elect Director Harald J. Norvik For For Management 12 Elect Director William K. Reilly For For Management 13 Elect Director Victoria J. Tschinkel For For Management 14 Elect Director Kathryn C. Turner For For Management 15 Elect Director William E. Wade, Jr. For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 18 Adopt Policy to Address Coastal Against Against Shareholder Louisiana Environmental Impacts 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Report on Lobbying Payments and Policy Against Against Shareholder 21 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 22 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director C. David Brown, II For For Management 2 Elect Director David W. Dorman For For Management 3 Elect Director Anne M. Finucane For For Management 4 Elect Director Kristen Gibney Williams For For Management 5 Elect Director Marian L. Heard For For Management 6 Elect Director Larry J. Merlo For For Management 7 Elect Director Jean-Pierre Millon For For Management 8 Elect Director C.A. Lance Piccolo For For Management 9 Elect Director Richard J. Swift For For Management 10 Elect Director Tony L. White For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Provide Right to Act by Written Consent For For Management 14 Report on Political Contributions Against Against Shareholder DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David H. Benson For For Management 2 Elect Director Robert W. Cremin For For Management 3 Elect Director Jean-Pierre M. Ergas For For Management 4 Elect Director Peter T. Francis For For Management 5 Elect Director Kristiane C. Graham For For Management 6 Elect Director Robert A. Livingston For For Management 7 Elect Director Richard K. Lochridge For For Management 8 Elect Director Bernard G. Rethore For For Management 9 Elect Director Michael B. Stubbs For For Management 10 Elect Director Stephen M. Todd For For Management 11 Elect Director Stephen K. Wagner For For Management 12 Elect Director Mary A. Winston For For Management 13 Approve Omnibus Stock Plan For Against Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Richard H. Brown For For Management 3 Elect Director Robert A. Brown For For Management 4 Elect Director Bertrand P. Collomb For For Management 5 Elect Director Curtis J. Crawford For For Management 6 Elect Director Alexander M. Cutler For For Management 7 Elect Director Eleuthere I. Du Pont For For Management 8 Elect Director Marillyn A. Hewson For For Management 9 Elect Director Lois D. Juliber For For Management 10 Elect Director Ellen J. Kullman For For Management 11 Elect Director Lee M. Thomas For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder 15 Report on Pay Disparity Against Against Shareholder EXELON CORPORATION Ticker: EXC Security ID: 30161N101 Meeting Date: NOV 17, 2011 Meeting Type: Special Record Date: OCT 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For Against Management EXELON CORPORATION Ticker: EXC Security ID: 30161N101 Meeting Date: APR 02, 2012 Meeting Type: Annual Record Date: FEB 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John A. Canning, Jr. For For Management 2 Elect Director Christopher M. Crane For For Management 3 Elect Director M. Walter D'Alessio For For Management 4 Elect Director Nicholas DeBenedictis For For Management 5 Elect Director Nelson A. Diaz For For Management 6 Elect Director Sue L. Gin For For Management 7 Elect Director Rosemarie B. Greco For For Management 8 Elect Director Paul L. Joskow, Ph. D. For For Management 9 Elect Director Richard W. Mies For For Management 10 Elect Director John M. Palms, Ph. D. For For Management 11 Elect Director William C. Richardson, For For Management Ph. D. 12 Elect Director Thomas J. Ridge For For Management 13 Elect Director John W. Rogers, Jr. For For Management 14 Elect Director John W. Rowe For For Management 15 Elect Director Stephen D. Steinour For For Management 16 Elect Director Don Thompson For For Management 17 Elect Director Ann C. Berzin For For Management 18 Elect Director Yves C. de Balmann For For Management 19 Elect Director Robert J. Lawless For For Management 20 Elect Director Mayo A. Shattuck III For For Management 21 Ratify Auditors For For Management 22 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director H.H. Fore For For Management 1.6 Elect Director K.C. Frazier For For Management 1.7 Elect Director W.W. George For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 9 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FISERV, INC. Ticker: FISV Security ID: 337738108 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel P. Kearney For For Management 1.2 Elect Director Jeffery W. Yabuki For For Management 2 Declassify the Board of Directors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen G. Butler For For Management 2 Elect Director Kimberly A. Casiano For For Management 3 Elect Director Anthony F. Earley, Jr. For For Management 4 Elect Director Edsel B. Ford II For For Management 5 Elect Director William Clay Ford, Jr. For For Management 6 Elect Director Richard A. Gephardt For For Management 7 Elect Director James H. Hance, Jr. For For Management 8 Elect Director William W. Helman IV For For Management 9 Elect Director Irvine O. Hockaday, Jr. For For Management 10 Elect Director Jon M. Huntsman, Jr. For For Management 11 Elect Director Richard A. Manoogian For Against Management 12 Elect Director Ellen R. Marram For For Management 13 Elect Director Alan Mulally For For Management 14 Elect Director Homer A. Neal For For Management 15 Elect Director Gerald L. Shaheen For For Management 16 Elect Director John L. Thornton For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Provide for Cumulative Voting Against For Shareholder 20 Approve Recapitalization Plan for all Against For Shareholder Stock to have One-vote per Share 21 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B. M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Susan Hockfield For For Management 5 Elect Director Jeffrey R. Immelt For For Management 6 Elect Director Andrea Jung For For Management 7 Elect Director Alan G. Lafley For For Management 8 Elect Director Robert W. Lane For For Management 9 Elect Director Ralph S. Larsen For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director James J. Mulva For For Management 12 Elect Director Sam Nunn For For Management 13 Elect Director Roger S. Penske For For Management 14 Elect Director Robert J. Swieringa For For Management 15 Elect Director James S. Tisch For For Management 16 Elect Director Douglas A. Warner, III For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Amend Omnibus Stock Plan For Against Management 20 Approve Material Terms of Senior For For Management Officer Performance Goals 21 Provide for Cumulative Voting Against For Shareholder 22 Phase Out Nuclear Activities Against Against Shareholder 23 Require Independent Board Chairman Against Against Shareholder 24 Provide Right to Act by Written Consent Against For Shareholder GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director James M. Denny For For Management 1.4 Elect Director Carla A. Hills For For Management 1.5 Elect Director Kevin E. Lofton For For Management 1.6 Elect Director John W. Madigan For For Management 1.7 Elect Director John C. Martin For For Management 1.8 Elect Director Gordon E. Moore For For Management 1.9 Elect Director Nicholas G. Moore For For Management 1.10 Elect Director Richard J. Whitley For For Management 1.11 Elect Director Gayle E. Wilson For For Management 1.12 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 21, 2012 Meeting Type: Annual Record Date: JAN 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marc L. Andreessen For For Management 2 Elect Director Shumeet Banerji For For Management 3 Elect Director Rajiv L. Gupta For For Management 4 Elect Director John H. Hammergren For For Management 5 Elect Director Raymond. J. Lane For For Management 6 Elect Director Ann M. Livermore For For Management 7 Elect Director G. M. Reiner For For Management 8 Elect Director Patricia. F. Russo For For Management 9 Elect Director G. Kennedy Thompson For For Management 10 Elect Director Margaret C. Whitman For For Management 11 Elect Director Ralph. V. Whitworth For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Adopt Retention Ratio for Executives Against Against Shareholder HONEYWELL INTERNATIONAL INC. Ticker: HON Security ID: 438516106 Meeting Date: APR 23, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gordon M. Bethune For For Management 2 Elect Director Kevin Burke For For Management 3 Elect Director Jaime Chico Pardo For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director D. Scott Davis For For Management 6 Elect Director Linnet F. Deily For For Management 7 Elect Director Judd Gregg For For Management 8 Elect Director Clive R. Hollick For For Management 9 Elect Director George Paz For For Management 10 Elect Director Bradley T. Sheares For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Require Independent Board Chairman Against Against Shareholder 14 Report on Political Contributions Against Against Shareholder INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 07, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ann C. Berzin For For Management 2 Elect Director John Bruton For For Management 3 Elect Director Jared L. Cohon For For Management 4 Elect Director Gary D. Forsee For For Management 5 Elect Director Peter C. Godsoe For For Management 6 Elect Director Edward E. Hagenlocker For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director Michael W. Lamach For For Management 9 Elect Director Theodore E. Martin For For Management 10 Elect Director Richard J. Swift For For Management 11 Elect Director Tony L. White For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Charlene Barshefsky For For Management 2 Elect Director Andy D. Bryant For For Management 3 Elect Director Susan L. Decker For For Management 4 Elect Director John J. Donahoe For For Management 5 Elect Director Reed E. Hundt For For Management 6 Elect Director Paul S. Otellini For For Management 7 Elect Director James D. Plummer For For Management 8 Elect Director David S. Pottruck For For Management 9 Elect Director Frank D. Yeary For For Management 10 Elect Director David B. Yoffie For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 07, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David J. Bronczek For For Management 2 Elect Director Ahmet C. Dorduncu For For Management 3 Elect Director John V. Faraci For For Management 4 Elect Director Stacey J. Mobley For For Management 5 Elect Director Joan E. Spero For For Management 6 Elect Director John L. Townsend, Iii For For Management 7 Elect Director John F. Turner For For Management 8 Elect Director William G. Walter For For Management 9 Elect Director J. Steven Whisler For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Provide Right to Act by Written Consent Against For Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Cullen For For Management 3 Elect Director Ian E.l. Davis For For Management 4 Elect Director Alex Gorsky For For Management 5 Elect Director Michael M.e. Johns For For Management 6 Elect Director Susan L. Lindquist For For Management 7 Elect Director Anne M. Mulcahy For For Management 8 Elect Director Leo F. Mullin For For Management 9 Elect Director William D. Perez For For Management 10 Elect Director Charles Prince For For Management 11 Elect Director David Satcher For For Management 12 Elect Director William C. Weldon For For Management 13 Elect Director Ronald A. Williams For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against Against Shareholder 18 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions 19 Adopt Animal-Free Training Methods Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James A. Bell For For Management 2 Elect Director Crandall C. Bowles For For Management 3 Elect Director Stephen B. Burke For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director James Dimon For For Management 7 Elect Director Timothy P. Flynn For For Management 8 Elect Director Ellen V. Futter For For Management 9 Elect Director Laban P. Jackson, Jr. For For Management 10 Elect Director Lee R. Raymond For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Affirm Political Non-Partisanship Against Against Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Loan Modifications Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 19 Provide Right to Act by Written Consent Against For Shareholder 20 Stock Retention Against Against Shareholder KOHL'S CORPORATION Ticker: KSS Security ID: 500255104 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter Boneparth For For Management 2 Elect Director Steven A. Burd For For Management 3 Elect Director John F. Herma For For Management 4 Elect Director Dale E. Jones For For Management 5 Elect Director William S. Kellogg For For Management 6 Elect Director Kevin Mansell For For Management 7 Elect Director John E. Schlifske For For Management 8 Elect Director Frank V. Sica For For Management 9 Elect Director Peter M. Sommerhauser For For Management 10 Elect Director Stephanie A. Streeter For For Management 11 Elect Director Nina G. Vaca For For Management 12 Elect Director Stephen E. Watson For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Adopt Policy on Ending Use of Animal Against Against Shareholder Fur in Products 16 Adopt Policy on Succession Planning Against Against Shareholder 17 Stock Retention/Holding Period Against Against Shareholder KRAFT FOODS INC. Ticker: KFT Security ID: 50075N104 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Myra M. Hart For For Management 2 Elect Director Peter B. Henry For For Management 3 Elect Director Lois D. Juliber For For Management 4 Elect Director Mark D. Ketchum For For Management 5 Elect Director Terry J. Lundgren For For Management 6 Elect Director Mackey J. McDonald For For Management 7 Elect Director Jorge S. Mesquita For For Management 8 Elect Director John C. Pope For For Management 9 Elect Director Fredric G. Reynolds For For Management 10 Elect Director Irene B. Rosenfeld For For Management 11 Elect Director Jean-Francois M.L. van For For Management Boxmeer 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Change Company Name For For Management 14 Ratify Auditors For For Management 15 Report on Supply Chain and Against Against Shareholder Deforestation 16 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 17 Report on Lobbying Payments and Policy Against Against Shareholder LOCKHEED MARTIN CORPORATION Ticker: LMT Security ID: 539830109 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nolan D. Archibald For For Management 2 Elect Director Rosalind G. Brewer For For Management 3 Elect Director David B. Burritt For For Management 4 Elect Director James O. Ellis, Jr. For For Management 5 Elect Director Thomas J. Falk For For Management 6 Elect Director Gwendolyn S. King For For Management 7 Elect Director James M. Loy For For Management 8 Elect Director Douglas H. McCorkindale For For Management 9 Elect Director Joseph W. Ralston For For Management 10 Elect Director Anne Stevens For For Management 11 Elect Director Robert J. Stevens For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder LOEWS CORPORATION Ticker: L Security ID: 540424108 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lawrence S. Bacow For For Management 2 Elect Director Ann E. Berman For For Management 3 Elect Director Joseph L. Bower For For Management 4 Elect Director Charles M. Diker For For Management 5 Elect Director Jacob A. Frenkel For For Management 6 Elect Director Paul J. Fribourg For For Management 7 Elect Director Walter L. Harris For Against Management 8 Elect Director Philip A. Laskawy For For Management 9 Elect Director Ken Miller For For Management 10 Elect Director Gloria R. Scott For For Management 11 Elect Director Andrew H. Tisch For For Management 12 Elect Director James S. Tisch For For Management 13 Elect Director Jonathan M. Tisch For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Stock Option Plan For For Management 16 Approve Executive Incentive Bonus Plan For For Management 17 Ratify Auditors For For Management LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For For Management 1.7 Elect Director Robert L. Johnson For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Richard K. Lochridge For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wiseman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Report on Political Contributions Against Against Shareholder 6 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 7 Stock Retention/Holding Period Against Against Shareholder MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 18, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Stephen F. Bollenbach For For Management 2 Elect Director Deirdre P. Connelly For For Management 3 Elect Director Meyer Feldberg For For Management 4 Elect Director Sara Levinson For For Management 5 Elect Director Terry J. Lundgren For For Management 6 Elect Director Joseph Neubauer For For Management 7 Elect Director Joyce M. Roche For For Management 8 Elect Director Paul C. Varga For For Management 9 Elect Director Craig E. Weatherup For For Management 10 Elect Director Marna C. Whittington For For Management 11 Ratify Auditors For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Phase Out Sale of Raccoon Dog Fur Against Against Shareholder Products MARVELL TECHNOLOGY GROUP LTD. Ticker: MRVL Security ID: G5876H105 Meeting Date: JUN 28, 2012 Meeting Type: Annual Record Date: MAY 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Sehat Sutardja For For Management 2 Elect Director Pantas Sutardja For For Management 3 Elect Director Juergen Gromer For For Management 4 Elect Director Arturo Krueger For For Management 5 Elect Director Randhir Thakur For For Management 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 7 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration MEDTRONIC, INC. Ticker: MDT Security ID: 585055106 Meeting Date: AUG 25, 2011 Meeting Type: Annual Record Date: JUN 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director Richard H. Anderson For For Management 1.2 Director David L. Calhoun For For Management 1.3 Elect Director Victor J. Dzau For For Management 1.4 Elect Director Omar Ishrak For For Management 1.5 Elect Director Shirley Ann Jackson For For Management 1.6 Elect Director James T. Lenehan For For Management 1.7 Elect Director Denise M. O'Leary For For Management 1.8 Elect Director Kendall J. Powell For For Management 1.9 Elect Director Robert C. Pozen For For Management 1.10 Elect Director Jean-Pierre Rosso For For Management 1.11 Elect Director Jack W. Schuler For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Kenneth C. Frazier For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director William B. Harrison Jr. For For Management 6 Elect Director C. Robert Kidder For For Management 7 Elect Director Rochelle B. Lazarus For For Management 8 Elect Director Carlos E. Represas For For Management 9 Elect Director Patricia F. Russo For For Management 10 Elect Director Craig B. Thompson For For Management 11 Elect Director Wendell P. Weeks For For Management 12 Elect Director Peter C. Wendell For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Provide Right to Act by Written Consent Against For Shareholder 16 Amend Bylaws Call Special Meetings Against For Shareholder 17 Report on Charitable and Political Against Against Shareholder Contributions METLIFE, INC. Ticker: MET Security ID: 59156R108 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John M. Keane For For Management 1.2 Elect Director Catherine R. Kinney For For Management 1.3 Elect Director Hugh B. Price For For Management 1.4 Elect Director Kenton J. Sicchitano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 15, 2011 Meeting Type: Annual Record Date: SEP 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability MORGAN STANLEY Ticker: MS Security ID: 617446448 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Roy J. Bostock For For Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Howard J. Davies For For Management 4 Elect Director James P. Gorman For For Management 5 Elect Director C. Robert Kidder For For Management 6 Elect Director Klaus Kleinfeld For For Management 7 Elect Director Donald T. Nicolaisen For For Management 8 Elect Director Hutham S. Olayan For For Management 9 Elect Director James W. Owens For For Management 10 Elect Director O. Griffith Sexton For For Management 11 Elect Director Ryosuke Tamakoshi For For Management 12 Elect Director Masaaki Tanaka For For Management 13 Elect Director Laura D. Tyson For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Amend Non-Employee Director Restricted For For Management Stock Plan 17 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation NORTHROP GRUMMAN CORPORATION Ticker: NOC Security ID: 666807102 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Wesley G. Bush For For Management 2 Elect Director Lewis W. Coleman For For Management 3 Elect Director Victor H. Fazio For For Management 4 Elect Director Donald E. Felsinger For For Management 5 Elect Director Stephen E. Frank For For Management 6 Elect Director Bruce S. Gordon For For Management 7 Elect Director Madeleine A. Kleiner For For Management 8 Elect Director Karl J. Krapek For For Management 9 Elect Director Richard B. Myers For For Management 10 Elect Director Aulana L. Peters For For Management 11 Elect Director Gary Roughead For For Management 12 Elect Director Thomas M. Schoewe For For Management 13 Elect Director Kevin W. Sharer For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management 16 Amend Certificate of Incorporation of For For Management Titan II, Inc. 17 Provide Right to Act by Written Consent For For Management 18 Require Independent Board Chairman Against Against Shareholder NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 10, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clayton C. Daley, Jr. For For Management 1.2 Elect Director John J. Ferriola For For Management 1.3 Elect Director Harvey B. Gantt For For Management 1.4 Elect Director Bernard L. Kasriel For For Management 2 Ratify Auditors For For Management 3 Require a Majority Vote for the Against For Shareholder Election of Directors OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 04, 2012 Meeting Type: Annual Record Date: MAR 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Spencer Abraham For For Management 2 Elect Director Howard I. Atkins For For Management 3 Elect Director Stephen I. Chazen For For Management 4 Elect Director Edward P. Djerejian For For Management 5 Elect Director John E. Feick For For Management 6 Elect Director Margaret M. Foran For For Management 7 Elect Director Carlos M. Gutierrez For For Management 8 Elect Director Ray R. Irani For For Management 9 Elect Director Avedick B. Poladian For For Management 10 Elect Director Aziz D. Syriani For For Management 11 Elect Director Rosemary Tomich For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management 14 Request Director Nominee with Against Against Shareholder Environmental Qualifications ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: OCT 12, 2011 Meeting Type: Annual Record Date: AUG 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For For Management 1.6 Elect Director George H. Conrades For For Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Director Naomi O. Seligman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency None One Year Management 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 02, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Shona L. Brown For For Management 2 Elect Director Ian M. Cook For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Victor J. Dzau For For Management 5 Elect Director Ray L. Hunt For For Management 6 Elect Director Alberto Ibarguen For For Management 7 Elect Director Indra K. Nooyi For For Management 8 Elect Director Sharon Percy Rockefeller For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Lloyd G. Trotter For For Management 11 Elect Director Daniel Vasella For For Management 12 Elect Director Alberto Weisser For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Omnibus Stock Plan For For Management 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Establish Risk Oversight Committee Against Against Shareholder 18 Require Independent Board Chairman Against Against Shareholder PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director M. Anthony Burns For For Management 3 Elect Director W. Don Cornwell For For Management 4 Elect Director Frances D. Fergusson For For Management 5 Elect Director William H. Gray, III For For Management 6 Elect Director Helen H. Hobbs For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Marc Tessier-Lavigne For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Publish Political Contributions Against Against Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Non-Employee Director Compensation Against Against Shareholder PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 14, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David R. Andrews For For Management 2 Elect Director Lewis Chew For For Management 3 Elect Director C. Lee Cox For For Management 4 Elect Director Anthony F. Earley, Jr. For For Management 5 Elect Director Fred J. Fowler For For Management 6 Elect Director Maryellen C. Herringer For For Management 7 Elect Director Roger H. Kimmel For For Management 8 Elect Director Richard A. Meserve For For Management 9 Elect Director Forrest E. Miller For For Management 10 Elect Director Rosendo G. Parra For For Management 11 Elect Director Barbara L. Rambo For For Management 12 Elect Director Barry Lawson Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Formulate EEO Policy That Does Not Against Against Shareholder Include Sexual Orientation PINNACLE WEST CAPITAL CORPORATION Ticker: PNW Security ID: 723484101 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edward N. Basha, Jr. For For Management 1.2 Elect Director Donald E. Brandt For For Management 1.3 Elect Director Susan Clark-Johnson For For Management 1.4 Elect Director Denis A. Cortese For For Management 1.5 Elect Director Michael L. Gallagher For For Management 1.6 Elect Director Roy A. Herberger, Jr. For For Management 1.7 Elect Director Dale E. Klein For For Management 1.8 Elect Director Humberto S. Lopez For For Management 1.9 Elect Director Kathryn L. Munro For For Management 1.10 Elect Director Bruce J. Nordstrom For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management PPL CORPORATION Ticker: PPL Security ID: 69351T106 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick M. Bernthal For For Management 1.2 Elect Director John W. Conway For For Management 1.3 Elect Director Steven G. Elliott For For Management 1.4 Elect Director Louise K. Goeser For For Management 1.5 Elect Director Stuart E. Graham For For Management 1.6 Elect Director Stuart Heydt For For Management 1.7 Elect Director Raja Rajamannar For For Management 1.8 Elect Director Craig A. Rogerson For For Management 1.9 Elect Director William H. Spence For For Management 1.10 Elect Director Natica von Althann For For Management 1.11 Elect Director Keith W. Williamson For For Management 2 Approve Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require a Majority Vote for the Against For Shareholder Election of Directors PRINCIPAL FINANCIAL GROUP, INC. Ticker: PFG Security ID: 74251V102 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard L. Keyser For For Management 2 Elect Director Luca Maestri For For Management 3 Elect Director Elizabeth E. Tallett For For Management 4 Reduce Supermajority Vote Requirement For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 08, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Gaston Caperton For For Management 4 Elect Director Gilbert F. Casellas For For Management 5 Elect Director James G. Cullen For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Mark B. Grier For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director Martina Hund-Mejean For For Management 10 Elect Director Karl J. Krapek For For Management 11 Elect Director Chrisitne A. Poon For For Management 12 Elect Director John R. Strangfeld For For Management 13 Elect Director James A. Unruh For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Eliminate Supermajority Voting For For Management Provisions 17 Require Independent Board Chairman Against Against Shareholder QUEST DIAGNOSTICS INCORPORATED Ticker: DGX Security ID: 74834L100 Meeting Date: MAY 11, 2012 Meeting Type: Annual Record Date: MAR 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jenne K. Britell For For Management 2 Elect Director Gail R. Wilensky For For Management 3 Elect Director John B. Ziegler For For Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 7 Declassify the Board of Directors None For Shareholder RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James E. Cartwright For For Management 2 Elect Director Vernon E. Clark For For Management 3 Elect Director John M. Deutch For For Management 4 Elect Director Stephen J. Hadley For For Management 5 Elect Director Frederic M. Poses For For Management 6 Elect Director Michael C. Ruettgers For For Management 7 Elect Director Ronald L. Skates For For Management 8 Elect Director William R. Spivey For For Management 9 Elect Director Linda G. Stuntz For For Management 10 Elect Director William H. Swanson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Stock Retention/Holding Period Against Against Shareholder 14 Submit SERP to Shareholder Vote Against For Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter L.S. Currie For For Management 1.2 Elect Director Tony Isaac For For Management 1.3 Elect Director K. Vaman Kamath For For Management 1.4 Elect Director Paal Kibsgaard For For Management 1.5 Elect Director Nikolay Kudryavtsev For For Management 1.6 Elect Director Adrian Lajous For For Management 1.7 Elect Director Michael E. Marks For For Management 1.8 Elect Director Elizabeth Moler For For Management 1.9 Elect Director Lubna S. Olayan For For Management 1.10 Elect Director Leo Rafael Reif For For Management 1.11 Elect Director Tore I. Sandvold For For Management 1.12 Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Amend Non-Employee Director Omnibus For For Management Stock Plan SOUTHWEST AIRLINES CO. Ticker: LUV Security ID: 844741108 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David W. Biegler For For Management 2 Elect Director J. Veronica Biggins For For Management 3 Elect Director Douglas H. Brooks For For Management 4 Elect Director William H. Cunningham For For Management 5 Elect Director John G. Denison For For Management 6 Elect Director Gary C. Kelly For For Management 7 Elect Director Nancy B. Loeffler For For Management 8 Elect Director John T. Montford For For Management 9 Elect Director Thomas M. Nealon For For Management 10 Elect Director Daniel D. Villanueva For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Reduce Supermajority Vote Requirement For For Management 13 Ratify Auditors For For Management STAPLES, INC. Ticker: SPLS Security ID: 855030102 Meeting Date: JUN 04, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Arthur M. Blank For For Management 3 Elect Director Drew G. Faust For For Management 4 Elect Director Justin King For For Management 5 Elect Director Carol Meyrowitz For For Management 6 Elect Director Rowland T. Moriarty For For Management 7 Elect Director Robert C. Nakasone For For Management 8 Elect Director Ronald L. Sargent For For Management 9 Elect Director Elizabeth A. Smith For For Management 10 Elect Director Robert E. Sulentic For For Management 11 Elect Director Vijay Vishwanath For For Management 12 Elect Director Paul F. Walsh For For Management 13 Provide Right to Act by Written Consent For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Amend Executive Incentive Bonus Plan For For Management 16 Amend Executive Incentive Bonus Plan For For Management 17 Approve Qualified Employee Stock For For Management Purchase Plan 18 Ratify Auditors For For Management 19 Stock Retention/Holding Period Against Against Shareholder SYSCO CORPORATION Ticker: SYY Security ID: 871829107 Meeting Date: NOV 16, 2011 Meeting Type: Annual Record Date: SEP 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Judith B. Craven, M.D. For For Management 2 Elect Director William J. DeLaney For For Management 3 Elect Director Larry C. Glasscock For For Management 4 Elect Director Richard G. Tilghman For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Declassify the Board of Directors For For Management 8 Ratify Auditors For For Management TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne S. Austin For For Management 1.2 Elect Director Calvin Darden For For Management 1.3 Elect Director Mary N. Dillon For For Management 1.4 Elect Director James A. Johnson For For Management 1.5 Elect Director Mary E. Minnick For For Management 1.6 Elect Director Anne M. Mulcahy For For Management 1.7 Elect Director Derica W. Rice For For Management 1.8 Elect Director Stephen W. Sanger For For Management 1.9 Elect Director Gregg W. Steinhafel For For Management 1.10 Elect Director John G. Stumpf For For Management 1.11 Elect Director Solomon D. Trujillo For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Electronics Recycling and Against Against Shareholder Preventing E-Waste Export 6 Prohibit Political Contributions Against Against Shareholder THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Robert D. Beyer For For Management 3 Elect Director W. James Farrell For For Management 4 Elect Director Jack M. Greenberg For For Management 5 Elect Director Ronald T. LeMay For For Management 6 Elect Director Andrea Redmond For For Management 7 Elect Director H. John Riley, Jr. For For Management 8 Elect Director John W. Rowe For For Management 9 Elect Director Joshua I. Smith For For Management 10 Elect Director Judith A. Sprieser For For Management 11 Elect Director Mary Alice Taylor For For Management 12 Elect Director Thomas J. Wilson For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent For For Management 15 Provide Right to Call Special Meeting For For Management 16 Ratify Auditors For For Management 17 Report on Political Contributions Against Against Shareholder THE BANK OF NEW YORK MELLON CORPORATION Ticker: BK Security ID: 064058100 Meeting Date: APR 10, 2012 Meeting Type: Annual Record Date: FEB 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ruth E. Bruch For For Management 2 Elect Director Nicholas M. Donofrio For For Management 3 Elect Director Gerald L. Hassell For For Management 4 Elect Director Edmund F. Kelly For For Management 5 Elect Director Richard J. Kogan For For Management 6 Elect Director Michael J. Kowalski For For Management 7 Elect Director John A. Luke, Jr. For For Management 8 Elect Director Mark A. Nordenberg For For Management 9 Elect Director Catherine A. Rein For For Management 10 Elect Director William C. Richardson For For Management 11 Elect Director Samuel C. Scott, III For For Management 12 Elect Director Wesley W. von Schack For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Ratify Auditors For For Management 15 Require Independent Board Chairman Against Against Shareholder 16 Restore or Provide for Cumulative Against For Shareholder Voting THE CHUBB CORPORATION Ticker: CB Security ID: 171232101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zoe Baird Budinger For For Management 2 Elect Director Sheila P. Burke For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director John D. Finnegan For For Management 5 Elect Director Lawrence W. Kellner For For Management 6 Elect Director Martin G. McGuinn For For Management 7 Elect Director Lawrence M. Small For For Management 8 Elect Director Jess Soderberg For For Management 9 Elect Director Daniel E. Somers For For Management 10 Elect Director James M. Zimmerman For For Management 11 Elect Director Alfred W. Zollar For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director Stephen Friedman For For Management 6 Elect Director William W. George For For Management 7 Elect Director James A. Johnson For For Management 8 Elect Director Lakshmi N. Mittal For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Debora L. Spar For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder 14 Stock Retention/Holding Period Against Against Shareholder 15 Report on Lobbying Payments and Policy Against Against Shareholder THE KROGER CO. Ticker: KR Security ID: 501044101 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: APR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Reuben V. Anderson For For Management 2 Elect Director Robert D. Beyer For For Management 3 Elect Director David B. Dillon For For Management 4 Elect Director Susan J. Kropf For For Management 5 Elect Director John T. LaMacchia For For Management 6 Elect Director David B. Lewis For For Management 7 Elect Director W. Rodney McMullen For For Management 8 Elect Director Jorge P. Montoya For For Management 9 Elect Director Clyde R. Moore For For Management 10 Elect Director Susan M. Phillips For For Management 11 Elect Director Steven R. Rogel For For Management 12 Elect Director James A. Runde For For Management 13 Elect Director Ronald L. Sargent For For Management 14 Elect Director Bobby S. Shackouls For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 16 Ratify Auditors For For Management 17 Adopt ILO Based Code of Conduct Against Against Shareholder 18 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: JAN 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard O. Berndt For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Paul W. Chellgren For For Management 4 Elect Director Kay Coles James For For Management 5 Elect Director Richard B. Kelson For For Management 6 Elect Director Bruce C. Lindsay For For Management 7 Elect Director Anthony A. Massaro For For Management 8 Elect Director Jane G. Pepper For For Management 9 Elect Director James E. Rohr For For Management 10 Elect Director Donald J. Shepard For For Management 11 Elect Director Lorene K. Steffes For For Management 12 Elect Director Dennis F. Strigl For For Management 13 Elect Director Thomas J. Usher For For Management 14 Elect Director George H. Walls, Jr. For For Management 15 Elect Director Helge H. Wehmeier For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 11, 2011 Meeting Type: Annual Record Date: AUG 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angela F. Braly For For Management 2 Elect Director Kenneth I. Chenault For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Susan Desmond-Hellmann For For Management 5 Elect Director Robert A. McDonald For For Management 6 Elect Director W. James McNerney, Jr. For For Management 7 Elect Director Johnathan A. Rodgers For For Management 8 Elect Director Margaret C. Whitman For For Management 9 Elect Director Mary Agnes Wilderotter For For Management 10 Elect Director Patricia A. Woertz For For Management 11 Elect Director Ernesto Zedillo For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Amend Articles of Incorporation For For Management 16 Provide for Cumulative Voting Against For Shareholder 17 Phase Out Use of Laboratory Animals in Against Against Shareholder Pet Food Product Testing 18 Report on Political Contributions and Against Against Shareholder Provide Advisory Vote THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Alan L. Beller For For Management 2 Elect Director John H. Dasburg For For Management 3 Elect Director Janet M. Dolan For For Management 4 Elect Director Kenneth M. Duberstein For For Management 5 Elect Director Jay S. Fishman For For Management 6 Elect Director Lawrence G. Graev For For Management 7 Elect Director Patricia L. Higgins For For Management 8 Elect Director Thomas R. Hodgson For For Management 9 Elect Director William J. Kane For For Management 10 Elect Director Cleve L. Killingsworth, For For Management Jr. 11 Elect Director Donald J. Shepard For For Management 12 Elect Director Laurie J. Thomsen For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Report on Political Contributions Against Against Shareholder TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James L. Barksdale For For Management 2 Elect Director William P. Barr For For Management 3 Elect Director Jeffrey L. Bewkes For For Management 4 Elect Director Stephen F. Bollenbach For For Management 5 Elect Director Robert C. Clark For For Management 6 Elect Director Mathias Dopfner For For Management 7 Elect Director Jessica P. Einhorn For For Management 8 Elect Director Fred Hassan For For Management 9 Elect Director Kenneth J. Novack For For Management 10 Elect Director Paul D. Wachter For For Management 11 Elect Director Deborah C. Wright For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent Against For Shareholder TORCHMARK CORPORATION Ticker: TMK Security ID: 891027104 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David L. Boren For For Management 2 Elect Director M. Jane Buchan For For Management 3 Elect Director Robert W. Ingram For For Management 4 Elect Director Mark S. McAndrew For For Management 5 Elect Director Sam R. Perry For For Management 6 Elect Director Lamar C. Smith For For Management 7 Elect Director Paul J. Zucconi For For Management 8 Ratify Auditors For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOTAL SA Ticker: FP Security ID: 89151E109 Meeting Date: MAY 11, 2012 Meeting Type: Annual/Special Record Date: APR 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.28 per Share 4 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5 Reelect Christophe de Margerie as For For Management Director 6 Reelect Patrick Artus as Director For For Management 7 Reelect Bertrand Collomb as Director For Against Management 8 Reelect Anne Lauvergeon as Director For For Management 9 Reelect Michel Pebereau as Director For Against Management 10 Ratify Appointment of Gerard Lamarche For For Management as Director 11 Elect Anne-Marie Idrac as Director For For Management 12 Approve Severance Payment Agreement For Against Management with Christophe de Margerie 13 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion and/or Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value 14 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 850 Million 15 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 14 16 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 17 Approve Employee Stock Purchase Plan For For Management 18 Approve Stock Purchase Plan Reserved For For Management for Employees of International Subsidiaries 19 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares A Approve Additional Indicators to Against Against Shareholder Include in the Information Provided on Corporate Executive Officers Remuneration
